 TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728399Truck Drivers and Helpers Local Union No. 728,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIOandGenuine Parts Company.Case No. 10-CC-141. November 8,1957DECISION AND ORDEROn August 9, 1956, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding in which he foundthat the Respondent Union had not engaged in unfair labor practiceswithin the meaning of Section.S ,(b) . (4) (A) of the Act.' He recommended, accordingly, that the complaint be dismissed.Thereafter,the General Counsel filed exceptions to the Intermediate Report to-gether with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made-'at the hearing and finds that no prejudicial error was committed..These rulings are hereby affirmed.The Board has considered the.Intermediate Report, the exceptions and brief filed by the GeneralCounsel, and the entire record in the case. It finds merit in the Gen-eralCounsel's .; exceptions . to the Intermediate Report forreasons,more fully indicated below, and hence adopts only those findings and,conclusions of the Trial Examiner as to which no exception has been,taken.1.THE FRAME OF REFERENCE IN WIIICH THE CASE WAS INSTITUTED AND,LITIGATED, AND THE STRIKE ACTIVITIES OF THE RESPONDENT UNION AND.ITS OFFICIALSThe instant proceeding was instituted to remedy a situation inwhich a large number of motor freight carriers operating out of-Atlanta, Georgia, found themselves forced to deny the use of their-transportation facilities to Rayloc,2 a manufacturer and shipper ofgoods into the stream of interstate commerce.They were placed in_this position, because,inter alia,the carriers' employees-substantially-all of whom were members of the Respondent Union and covered by-"hot cargo" clauses in contracts between the carriers and the Union 3-_branded as "hot cargo" the goods offered to the carriers by Rayloc, andrefused, on a widespread scale extending to all the carriers, to interlineor otherwise to "handle" such goods.The specific facts evidencing-1 A copy of the Intermediate Report is attached to this Decision and Order.The term Rayloc refers to Genuine Parts Company (Rayloc Division), the Charging-3The clauses we refer to as "hot cargo" clauses are described in the contracts as "pro-tection of rights" provisions.Their terms are quoted hereafter.Unless otherwise indi-cated, the term carriers, as used herein, has reference to carriers who were parties-to the,"areawide "hot cargo" contracts here involved..119 NLRB No. 53. 400DECISIONSOF NATIONALLABOR'RELATIONS BOARDthe timing and nature of the refusal-to-handle action, and the waysuch action came about,are as follows :As a resultof economic differences arising during the course ofcollective bargaining, the Respondent Union, as the representative ofRayloc's employees,called a strike of Rayloc's employees on March 12,1956.On March 19, 1956, the Union established a picket line at Ray-loc's operations.Prior to such strike and the events here made thesubject of complaint, Rayloc had its pickup and delivery work per-formed by a number of freight carriers in and around Atlanta.Mostof such carriers employ members of the Respondent Union underareawide contracts containing union-shop provisions and the "hotcargo" clauses.The latter provides as follows :It shall not be a violation of this Agreement and it shall not because for discharge if any employee or employees refuse to gothrough the picket line of a Union or refuse to handle unfairgoods.Nor shall the exercise of any rights permitted by lawbe a violation of this Agreement.The Union and its members,individually and collectively,reserve the right to refuse to handlegoods from or to any firm or truck which is engaged or involvedin any controversy with this or any other Union; and reserve theright to refuse to accept freight from,or to make pickups fromor deliveries to establishments where picket lines, strikes, walk-out or lockout exist.The term "unfair goods" as used in this Article includes, butisnot limited to, any goods or equipment transported,-inter-changed,handled, or used by any carrier,whether party to thisAgreement or not, at any of whose terminals or places of businessthere is a controversy between such carrier, or its employees onthe one hand,and a labor union on the other hand; and suchgoods or equipment shall continue to be "unfair"while beingtransported,handled or used by interchanging or succeedingcarriers,whether parties to this Agreement or not, until suchcontroversy is settled.The Union agrees that,in the event the Employer becomesinvolved in a controversy with any other union, the Union will-do all in its power to help effect a settlement.The Union shall give the Employer notice of all strikes and/orthe intent of the Union to strike any Employer and/or place ofbusiness,and/or the intent of members'refusal to handle unfairgoods.The Carriers will be given an opportunity to deliverany and all freight in their physical possession at the time ofreceipt of notice.Any freight received by a carrier up to mid-night of the day of notification shall be considered to be in itsphysical possession.However, freight in the possession of a,connecting Carrier shall not be considered to be in the physical TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728401possession of the delivering carrier.The insistence on part ofany Employer that his employees handle unfair goods or gothrough a picket line after they have elected not to, and suchrefusal has been approved in writing by the responsible officials ofthe Southern States Drivers Council, shall be sufficientcause foran immediate strike of all such Employer's operation withoutany need to go through the grievance procedure herein.'After the picket line at Rayloc was established, the employees ofthe various union-employingcarriers(parties to the above contract)refused to cross the line to pick up Rayloc's goods. Some of the car-riers then engaged independent contractors to do the pickup work, andhad the Rayloc freight brought to their (the carriers') shipping plat-forms for reloading on the trailer trucks for out-of-town delivery.Until March 27 or 28, 1956, the carriers, by and large, experiencedonly a little difficulty in having their employees load, unload, andotherwise handle the Rayloc freight at or from their (the carrier's)own premises.'On March 27, 1956, a special union meeting was held todiscussthe question of handling Rayloc freight and the rights of the memberswith respect to the matter.The details as to the call and conduct ofthe meeting and the action taken are set forth below.On March 28, 1956, union officials sent the following notice to eachof the freightcarrierswho were parties to the areawide "hot cargo"contract:To All Operators:DEAR SIR : As you may know, Teamsters' Local 728 is on strikeand engaged in picketing Genuine Parts Company's Atlanta areaoffices and plants, including the Rayloc plant.In pursuance of their rights under Article IX of the South-eastern Area Over-the-Road Motor Freight Agreement and Ar-ticleXI of the Local Freight Forwarding Pickup and DeliveryAgreement, the members have each made an individual voluntarydecisionto refuseto handle goods or equipment consigned to orreceivedfromthis Company.This election has been approved4The refusal of the carriers'employees to cross the picket line established at Rayloc'splant is not encompassed in the charges or in the allegations of the complaint.Ac-cordingly,the portions of the above-quoted contract provisions purporting to authorize therefusals to cross the picket line are not before us for consideration,and nothing in thisopinion shall be taken as passing upon the effect of such provisions.5While employees of the carriers did handle the Rayloc freight in this March 19-27period, it appears that some at least were"confused"as to whether or not they shoulddo so, since they regarded the Rayloc freight as"hot cargo."Thus,as one employertestified,his employees would sometimes refuse for an hour, or for a day,to handle Raylocfreight, and then would do so when he urged them.There is also evidence that a number of employees called the union offices to find outwhat they should do,and that union business agents-told them at the time that they (theunion agents)would not advise them either way-that they(the members)would have tomake up their own minds.476321-58-vol. 119-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDin writing by the responsible officials of the Southern StatesDrivers' Council.Under the provisions of the above-mentioned Articles, theUnion has the obligation to give you notice of the intent of themembers to refuse to handle these unfair goods, and the membershave requested that we give you this notice.This letter will serveas such notice.On and after March 28 employees of most of the carriers receivingthis notice uniformly refused to handle or to interline Rayloc goods.'.When asked to handle, each employee almost -invariably used thestock reply : "I personally refuse to handle."No employer discharged any employee for so refusing to handleRayloc freight.However, there is evidence that some employersattempted, in various ways, to urge their employees to handle thefreight; that at least one employer threatened discharge; and thatothers sought to explore what the employees would do ifsupervisorypersonnel attempted to service Rayloc goods. In the instances wherethe employers thus sought to resist their employees' refusal-to-handle,there is evidence that union officials (conceded to be union agents)contacted the Employers involved and warned them, in effect, that ifthey insisted upon their employees' handling Rayloc goods, the Unioncould,under the terms of the contract, and probablywould,call atotal strike against such employers.Certain of these episodes aremorefully related below.Charges were filed by Rayloc on April 5, 1956, complaining of therefusal-to-handle activity by the freight carriers' employees as union-induced and union-sponsored secondary boycott action contraveningthe provisions of Section 8 (b) (4) (A) of the Act. On May 7, 1956,the General Counsel issued a formal complaint in behalf of the Boardto obtain a remedy for this activity. In answering the complaint theUnion denied that it had taken any measures violative of Section 8(b) (4) (A) of the Act. It described its activities as including thecall of a "special meeting" on March 27, 1956, at which themembersindividually and unanimously decided not to handle freight destinedto or from Rayloc; and its "sole" act in connection with said meetingas the giving of "advise to its members (who were. employees of thevarious motor carriers) of their rights under the [hot cargo] con-Specific evidence(detailed in part,infra)was submitted as to refusal-to-handle episodesinvolving three freight carriers.In addition, nonspecific evidence, indicating that othercarriers were affected, was provided by the parties' stipulation that the Union had a "num-ber of witnesses" (230 in all) who, if called, would testify that each was .a union memberemployed by a carrier (not identified as to name) who was party to the contract,. that eachsuch member had refused to handle Rayloc goods on "one or more occasions"after' March'27, but that each would assert, if called, that "no officer or agent of the Union had re-quested, demanded, or asked that they refuse to handle Rayloc goods."According to Mathis, the Union's secretary-treasurer and business agenit,Mathis was adv!sCd of "some instances"in which membersdidhandle Rayloc goods after March 27.Hecould not recall what employers were involved in these instances. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728403tracts and of the fact that the Union had to notify the companies ofthe employees' intent, if they so desired, not handle the freight...."It further contended, in its answer, that when the employees refusedto handle Rayloc freight each was effectuating "an individual choiceand decision" and that each employee had a "right" so to do underthe "hot cargo" contracts, and that the Union had a "right"to "cause"the members to exercise their contractual privileges.Litigation of the complaint and answer developed the occurrencesof the union meeting of March 27 in some detail. It appears thatWeldon Mathis, the union official who presided, made known that theobject of the meeting was to consider the advisability of the mem-bers' support of the Rayloc strike through "hot cargo" action againstRayloc goods being offered to the carriers for transportation.Dis-cussionof the matter, led by Mathis, and participated in by themembers present, proceeded on the premise that the taking of such"hot cargo" action was a desirable means of supporting their fellowmembers' strike at Rayloc. The only real question which was debatedwas how to translate the desire into reality in the face of a statutoryprohibition against union-sponsored secondary boycott action, on theone hand, and the possible exercise of the discharge power by carriersagainst employees who engaged in such boycotting activity on theother.In the course of the discussion, Mathis called the attentionof the members to the "protection of rights" clauses inthe contracts.He advised them that such contracts offered them a "right" to elect,as "individuals" not to handle Rayloc freight, although the Unioncould not "instruct" or "require" them to make such an election.Hetold them further, that under such contracts, the Union had a rightas an entity, to call a full-fledged strike to protect a nonhandling"election" by its members, against any discharge action the employersmight take; that. the union officials (in whom the administration ofunion financial and other affairs was vested) were prepared to, andwould, authorize such a strike to protect the members' nonllandling"election"; and that, while a motion approving, in formal terms, amembership pledge not to handle Rayloc goods was unacceptablebecause it might subject the Union to liability under this Act, a reso-lution' declaring the intent of the members-as individuals-not tohandle, could safely be adopted.Mathis then read to the membersa resolution he had previously prepared with the advice of counsel,and the membership unanimously adopted it.' Thereafter, the mem-bers and their agents-the union officials-promptly invoked the"rights" which were the subject of the resolution and the discussion,7 The Resolution read in full as follows :Local t28is on strike and engaged in picketing Genuine Parts Company's AtlantaArea Offices and' Plants, including the.Rayloc plant.Under Article IX of the South-eastern Area Over-the-Road Motor Freight Agreement and Article XI of the LocalFreight Forwarding Pickup and Delivery Agreement, each member has the right 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thus brought about the virtualcessation of business dealingsbetween many, if not all, of the carriers and Rayloc.eIn weighing the Union's actions, as above-described, the Trial Ex-aminer deemed himself precluded by the failure of the General Counselto "attack" the "hot cargo" contracts affirmatively in the complaint,from interpreting any action taken by the Union not inconsistent withthe privileges contractually reserved to it and to its members as consti-tuting evidence supporting the complaint.'While implicitly conced-ing that the action of the Union and its members had inspired and hadproduced a secondary boycott of Rayloc goods by the freightcarriers,the Trial Examiner found himself unable to interdict the boycottaction so long as there was no "preponderating evidence" that theUnion had either directly commanded its members to refuse to handleRayloc goods or otherwise surrounded any appeals to them for suchrefusal with any direct or indirect threat of intraunion disciplinaryaction.He therefore concluded that the refusal-to-handle actioncould be viewed as action resulting from determinations made by the"individual" workmen free of the compulsion of official union ordersor instructions, and that in such circumstances, the General Counselhad not met his "burden" of proving violations of 8 (b) (4) (A) ofthe Act.The grounds of our disagreement with these findings andconclusions of the Trial Examiner are indicated below.II.ANALYSIS AND DISCUSSIONIt is clear from the foregoing facts that, in refusing to handleRayloc goods and/or otherwise impeding the carriers' handling andtransportation of such goods, the employees of the carriers sought to,and in many instances did, force such carriers to boycott Rayloc orto cease doing business with it.That the affected employers werethus placed in an economic position having consequences the Congresstomake an individualvoluntarydecision as to whether he will or will not handlegoods or equipment consignedto or receivedfrom thisCompany.In accordancewith thisright each of the members has made and now announce[sic] his individualvoluntarydecision not to hand[sic] such goods.Under the sameArticles mentioned above,it isthe obligationof the Union to give each employer noticeof the intentof the members to refuse to handle these unfair goods and in order tocomply with the obligations of these Articles,the officials of the Unionare herebyrequestedto notifyeach carrier employer of the intent of these members to refuse tohandle these described unfair goods.Certainadditional evidence was also developed as to the activities of various unionstewardsat certain of the freight-carriers' premises.In broadly descriptive terms, itestablishesthat certainunion stewards advised carriers'representatives (their Employers)that the Unionhad given the members orders or instructions not to handle Rayloc freight;and that suchstewards had otherwisedirectly inducedtheir fellowmembers of employeesof the carriers not to handle Rayloc freight.Because theprobativevalue of this evidence turns on a preliminary disposition of theUnion's contentionsthat it isnot responsible for the statements or the conduct of jobstewards,we shall defer discussion on this phase of the case in the interest of first testingthe issueson thebasis of theactsof the admitted agents of the Union and its members.9 The General Counsel confined'himself to stating only that the "hot cargo" contracts"and any actionthey requiredwhere not available as a defense"to the complaint. TRUCK DRIVERS AND HELPERSLOCAL UNION NO. 728405deemed injurious to the public interest (as evidenced by the "object"Section of 8 (b) (4)) is not seriously questioned here-nor, we think,can it be.The precise questions framed by the pleadings and thecontentions of the parties as they affect the complaint are: (1) Doesthe record establish that such employee activity was "concerted" ac-tivity-the product of union agreement, or the encouragement orinducements of union agents; and (2) if so, does the existence of the"hot cargo" contracts to which the Union and the carriers were partiesoperate as a bar to the complaint, and/or otherwise affect the grantof any remedy under it.Before undertaking the task of answering these questions, we deemit necessary, in light of the Trial Examiner's failure to recognize thedifference in the nature of these two issues, and certain observationsof our dissenting colleague, to make some preliminary comments uponthe separable considerations underlying the statedissues.Allegations that a union has engaged in, or has induced or encour-aged employees to engage in, concerted refusal-to-handle activity,present pure questions of fact.They are susceptible of resolutionupon considerations entirely different than those involved in a deter-mination of the merits of union attempts to resort to the provisionsof "hot cargo" contracts and the action they require or privilege, asa defense to a complained of violation of Section 8 (b) (4).Thus, thefactual allegations must necessarily be resolved wholly on the basisof the record evidence produced in a particular case.Only when theyare found to be predicated upon substantial evidence, is the Boardsquarely faced with the problems posed by the interposition of "hotcargo' contracts as a defense.These latter problems present, essen-tially, important questions of law calling for the Board's exercise ofthe function of statutory interpretation-an area in which the argu-ments of parties may aid, but cannot limit, the Board's choice of thesources to which it may properly refer in making its determination.These distinctions between the nature of the two issues as describedabove have been recognized by the Board even in cases where a ma-jority-in opinions subscribed to by our dissenting colleague-hasdismissed complaints it has found factually predicated on union-induced refusal-to-handle activity because of independent determina-tions that where "hot cargo" contracts existed, the statute did notauthorize the Board to interdict the activity."'We are surprised,therefore, at our dissenting colleague's suggestion, in this case, thati°The Pittsburgh Plate Glass Company,105 NLRB 740, is a notable example of a de-cisional situation closely analogous to that presented here.There,as here, the complaintallegations that the union had engaged in, and had induced and encouraged employees toengage in,refusal-to-handle activity were predicated largely upon evidence that, in thecontext of a "hot cargo"contract,union agents had : (a)"advised" or had otherwise in-formed members at union meetings and on the job that they(the members)had a "right"as "individuals"to follow their own feelings with respect to the handling of "hot cargo" ;and (b)stated to management representatives seeking to resist this conduct that the 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe deny the parties the requirements of "due process" in undertakingto dispose of the issues along the lines indicated.Having thus made these preliminary observations as to what, inour view, constitutes an appropriate administration of the judicialprocess in cases such as these, we turn next to a determination of thefactual allegations of the complaint.We are satisfied, upon the facts set forth above, that the refusal-to-handle or "hot cargo" activity of the carriers' employees was anintegral part of a program formulated and effectuated by the Re-spondent Unionas a labor organization,inspired and sponsored bytheunion officials-itsadmitted agents-and directed, as has beennoted, atunlawful objectives.Thus, We have before us proof thatwidespread "hot cargo" action followed a union meeting; that suchmeeting was called and conducted for the purpose of considering thetaking by those members employed by the carriers, of "hot cargo"action; and that such meeting produced an agreement (in the formof a resolution) by the members present, to refrain from handlingRayloc goods. In these circumstances, no straining is required toreach the conclusion that the "hot cargo" action wasconcertedunionaction-the meansby which a collectively formulated policy was giveneffect."We also have before us proof that the Union's officials par-ticipated actively in the formulation of this "hot cargo" program bycreating the occasion for the members to meet to consider its adoption;by promulgating and sponsoring its adoption; and by pledging thecombined economic power and resources of the Union as a means ofprotecting its members' actual participation in effectuation of the"hot cargo" program against any retaliatory measures the carriers-employers of such members might take. And, finally, we have proofthat the Union's officials actually provided the supportand "protec-tion" they had thus promised to the members, in each instance in whichcarrierssought to resist their employees' "hot cargo" actions, bymembers'action was consistent with the provisions of the "hot cargo" clauses and repre-sented the members' action,therefore, as an exercise of "rights"the members were entitledto enjoy.While the Boardas then constituted(includingMember Murdock)ultimately dismissedthe complainton groundsthat the existence of the "hotcargo" contracts operated, as amatter oflaw, as a defense to the complaint, the Boardwent out ofitsway tofind thatthe Unionhadin fact"engaged inand by itsinstructions and other means, induced andencouraged" the employees of the secondarycarrier-employers,to engagein, "a concertedrefusal to handle" the freight of a struck-bound shipper.It is interesting to note, that inmaking these findings,the Board had before it the contrarydeterminations on this veryissue of fact, of : (a) the districtcourt passing upon the'issues at an injunction phase ;and (b)the TrialExaminer passing upon the issuesin the record presented to the Board."CompareRoane-Anderson Company,82 NLRB 696, 704-705,where the Board (ourdissentingcolleagueagreeing)sustained a Trial Examiner's finding that a "work stop-page in the nature ofa strike" was involved when over 100 employees--members of aunion-each individually resigned or quittheir jobs on a particular date for allegedly"personal" reasons.The Trial Examiner specificallyfound"incredible" the contention ofthe Union and the testimony of employees offered to support it, that such quittings werenot the product of "commonagreement or direction" but rather the "result of as manydifferent individualdecisionsarrived at independently, yet fortuitouslyat the same time." TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728407threatening such carriers with a full-scale strike of their operations ifthey continued their resistanceefforts.12We find no substance in the Union's suggestion that the "hot cargo"program involved, basically, the recognition of the right of each indi-vidual member to refuse to do work under conditions which did notsuit him.The right of an individual to work or not to work as hepleases cannot, of course, be questioned.While we have doubt thatexercise of such right also permits an employee to assert a right toelectnotto perform certain work tasks his employer may properlyassign him and yet to continue the employment relationship-this isa question we need not here decide.For, as has already been ob-served, what is here involved is not an assertion of individual rightby individuals, but rather the formulation and enforcement by theRespondent Union as a labor organization and the sponsorship of, andparticipation in, such program by its individual officials of a collec-tive policy or program aimed at forcing the carriers to deny theirtransportation facilities to Rayloc.13We can not regard as dispositive here the fact that, in sponsoringthe members' adoption of the "hot cargo" program here in issue, theUnion imposed no threat of either direct or indirect disciplinary ac-tion on its members as a means of obtaining their agreement. Thisiffso because, under the meaning of the words "induce and encour-age" in Section 8 (b) (4) (A) which the Supreme Court sanctioned'14a union's conduct can come within the reach of the statute where theunion sponsors, authorizes, or otherwise encourages, the unlawfulactivity, even though it may notcompelorrequireitsmembers toengage in it.The pertinentlanguageof the SupremeCourt is asfollows :15... The words "induce and encourage" are broad enough to in-clude in them every form of influence and persuasion. There isno legislative history to justify an interpretation that Congressby those terms has limited its proscription of secondary boy-cotting tocases wherethe means of inducement or encourage-12 There is ample precedent for regarding the statements made by union agents to manage-ment representatives as probative evidence on the issue of union participation in the mem-bers' refusal-to-handle activity.See, e. g.,Pittsburgh PlateGlassCo., 105 NLRB 740,743 at footnote3; Reilly Cartage Co.,110 NLRB 1742, 1765,at footnote 22.13 Compare,by analogy,International Typographical Union, at al.,86 NLRB 951, 953,where the Board (our dissenting colleague agreeing)rejected union contentions that indi-vidual rather than union pressure was being exerted on employers under the"conditionof employment"strategy.The Board there said,at p. 953, footnote 4, that the "an-nouncement by a union to employers that its membership would not work under certainconditions,coupled with a union's careful maneuvering of negotiations so as to permit aready, and coincidental,exercise of `the right not to work'having union sanction,consti-tutesa union[sponsored]threat to strike for the maintenance of the specified conditions."The Union's announcement to its membership here and its promulgation of the"right" ofindividual members to refuse-to-handle seem analogously related."International Brotherhood of Electrical Workers, Local 501, at al., v. N.L. R. B.,341U. S. 694.15The quoted portion of the case just cited appears at 341 U. S. 701-703. 4.08DECISIONS OF NATIONAL LABOR RELATIONS BOARDment amount to a "threat of reprisal or force or promise of bene-fit."Such an interpretation would give more significance to themeans used than to the end sought. If such were the case therewould have been little need for § 8 (b) (4) defining the proscribedobjectives because the use of "restraint and coercion"for anypurpose was prohibited in this whole field by § 8 (b) (1) (A).b.The intended breadth of the words "induce or encourage"in § 8 (b) (4) (A) is emphasized by their contrast with the re-stricted phrases used in other parts of § 8 (b). For example, theunfair labor practice described in § 8 (b) (1) is one "to restrainor coerce" employees; in § 8 (b) (2) it is to "cause or attempt tocause an employer"; . . .and in § 8(b) (6) it is to "cause orattempt to cause an employer."The scope of "induce" andespecially of "encourage"goes beyond each of them.We view as irrelevant to a determination of the issues here posed, theasserted"good-faith" intent of the Union or its agents to engage inno conduct which the law-as it understood it-squarely prohibited.Our examination of the Union's action cannot be controlled by theUnion's understanding of the law. For, in the words of the SupremeCourt,"the law is its own measure of right and wrong and of whatitpermits or forbids."Standard Sanitary Manufacturing Co. v.U. S.,226 U. S. 20, 49. Further, that the persuasion and influencefound to exist may have been but an incident of a "good-faith" at-tempt by union officials to perform an intraunion duty to "advise" themembers,and thatit occurred within the confines of a union meeting,calls for no difference in evaluation of the officials'conduct.Thestatute grants no exemptions to unlawful conduct because committedin the confines of a union meeting or because it occurred as an incidentto, or in explanation of, union regulations or policies."We conclude,upon the basis of the foregoing,that the Unionengaged in,and that its agents induced and encouraged the employeesof the carriers to engage in, a concerted refusal to handle Raylocfreight, thus causing the carriers to cease doing business with Rayloc.We turn now to the problems posed by the existence of the "hotcargo" contract provisions.As noted above, the precise question pre-sented to us by the pleadings in this case is whether such contracts op-erate as a bar to the grant of any remedy under Section 8 (b) (4) of theAct where we are satisfied, upon the record before us, that a secondaryboycott was produced by the Union's participation in and its instiga-tion of a concerted refusal by the carriers'employees to handleis See, e.g.,Reilly Cartage Co.,110 NLRB 1742. Cf.Joliet ContractorsAssociation et al.,99 NLRB 1391, enfd. 202 F. 2d 606, 611-612 (C. A. 7). TRUCK DRIVERSAND HELPERSLOCAL UNION NO. 728409Rayloc goods.The parties have set forth their position on this issueas follows : Apparently relying upon presently prevailing Boardtheory, as explicated in theSand DoorandAmerican Ironcases,17the General Counsel did not frame the complaint in terms attackingthe contracts as either unlawful or invalid.He claimed only thatsuch contracts, and any action they required were notavailable asa defenseto the kindof refusal-to-handle action described in the com-plaint, and here found to have been taken. The Union argued, how-ever, that its "hot cargo" contracts must be given operative effectas a defense,so far as itsconduct was consistent with the provisionsof such contracts, because the contracts are lawful and valid. Itrested this argument on what is now familiarly referred to as theConway's Expressrule," and on the failure of the General Counselto "attack" the contracts affirmatively.In recent years, a Board majority has agreed that "hot cargo"contracts do not remove conduct otherwise unlawful from the reachof 8 (b) (4) (A). But, the opinions subscribed to by such ma-jority have adopted a theory which does not turn on the validityof the "hot cargo" contracts,and assumesthat it "is not within theprovince of the Board" to hold that such contractsare invalid.19The General Counsel's failure to attack the legal validity of the"hot cargo" contracts, and his argument that they did not constitutea defense to the refusal-to-handle activity as here evidenced, followsthis theory.However, we are convinced that thisis not acase whichshould be disposed of solely on that narrow theory-as stated in theSand Doorcase-and that, indeed, we may 2° and should here rule that"hot cargo" contracts between unionsand common carriers are invalidand hence cannot be recognized by this Board as having any forceand effect so far as the administration of this Actis concerned.2117Sand Door and PlywoodCo., 113 NLRB 1210;American Iron and Machine Works Com-pany,115 NLRB 800.1BThis rule-followed by our dissenting colleague here and in all cases involving "hotcargo" contracts-affirmatively sanctions the validity of "hot cargo" contracts and givesthem operative effect as a defense to the kind of refusal-to-handle activity here involved.Itwas first enunciated inRabouin,d/b/a Conway's Express Co.,87 NLRB 972, enfd.195 F. 2d 906 (C. A. 2) and was followed by the Board until 1954 when theMcAllisterTranfer,Inc.,case,110 NLRB 1769,issued.In the latter case, a majority of the Boardheld that "hot cargo"contracts cannot operate as a shield to concerted refusal-to-handleactions engaged in by a union,or induced by overt acts of its agents.15 SeeSand Door & Plywood Co.,113 NLRB 1210, 1215.20 In light of the Union's contentions,the members comprising the majority agree thatthe validity of the "hot cargo" contracts is presented as a basic issue in this case.How-ever,as hereafter indicated,there is some difference of opinion between the members com-prising the majority as to whether this basic issue should be decided here.21 Although,because of the state of the pleadings, we shall refrain from issuing any orderaffecting the existing contracts,we may nonetheless utilize this case as an appropriatevehicle for comment on an "evil under the Act which [the Board] sees confronting or lurk-ing in [the]situation before it."N. L. K. B. v.International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, et al. (Pacific Intermountain ExpressCompany),225 F. 2d 343,347 (C. A. 8).As the court indicated in the citedcase in an 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn making this determination, we need not definitively decide thatthe Union's position that its "hot cargo" contracts constitute a defenseto the complaint cannot be disposed of on the narrow theory set forthin theSand Doorand theAmerican Iron and Machine Workscases.22But there is room for questioning its adequacy in the factual circum-stances of this case, and we find ample basis here for rejecting certainpostulations which the Board regarded as unanswerable in theSandDoorcase and which apparently impelled its holding that, in effect,itwas preempted from declaring "hot cargo" contracts invalid oragainst public policy.We refer particularly to the postulations in-volved in the Board's reasoning that employers are not required by lawto sell their services or goods, as the case may be, to any customer whoseeks to purchase them, that "hot cargo" clauses evidence the em-ployer's "voluntary" agreement to refrain, in effect, from doing busi-ness when at some future time the union party to such contract re-quests that he do so, and that, accordingly, the Board is without legalpower to view these contracts as a nullity.Our 10 years of experience with the cases involving "hot cargo"clauses, our cumulative examination of the positions taken by the con-tracting employers in such cases, and the economic realities involved,should leave us with considerable doubt that employers acquiesce tosuch provisions "voluntarily"-in the pure sense of this term-espe-cially in a heavily organized industry like the motor transportationindustry.In any event, if a union cannot, in fact, obtain a validcontract permitting it to take "hot cargo" action, it matters not thatthe employer's consent to such a contract is given "voluntarily."The other, and major reason for Board refusal in the cases sinceSand Doorto hold "hot cargo" contracts invalid, postulates, as noted,that if employers may, at will, refrain from doing business with anyindividual, they may validly agree to refrain from doing business inanticipation of union requests to that end.However, we are convincedthat, where the contracting employers are common carriers, the exist-ence of the Interstate Commerce Act,23 destroys this rationale.Forunder the express provisions of the ICA, common carriers like thosebefore us here, are not free to decide, at will, to withhold the servicesthey hold themselves out as able to perform, from any customer orclass of customers.They are, rather, under a duty to make theirfacilities available without discrimination or undue preferance toallanalogous situation,our ruling at this time should be read as a warning that any attempt toenforce a contract provision like that here involved,after our pronouncement of its in-validity,can afford the basis of unfair labor practice charges.Ibid,at p. 348.Z'Citations givensupra,footnote 16.2149 U. S.C.A., part II,see. 301et seq.This act is hereinafter referred to as the ICA.Where the Interstate Commerce Commission is referred to herein, it is identified asthe ICC. TRUCK DRIVERS AND HELPERS LOCAL UNION NO.728411customers willing to meet the conditions of their published tariffs andschedules within the physical limits of their facilities 24It is true, as our dissenting colleague points out, that carriers whohave been coercively compelled by unions to refuse to service strike-bound plants have succeeded, in some cases, in persuading the ICC notto impose the sanctions of the act against them for their inability,aftermaking reasonable efforts, to give the complaining shippersservice.In each of these cases, performance of the service requestedwould have required the carriers' employees to go through the picketlines at the struck-bound plant in circumstances imposing seriousthreats to the safety of the carriers' employees and to its equipment 25But we know of no case in which the ICC has held that carriers arefree, under the law, to acquiesce, voluntarily, in union requests thatgoods the union unilaterally brands as "hot" or "unfair" shall, forthatreason,be subjected to boycott.Indeed, in the only ICC case weknow of in which a carrier refused to service a shipper in circum-stances where the shipper did not ask for services which would haverequired the carriers' employees to go throughany primarypicket-line of a striking union, the ICC would not excuse the carriers'refusal 21It is interesting to note that, in so doing, the ICC specifi-'" See sec.316 of the ICA, and particularly,see. 316(d)which provides,in part, asfollows :It shall be unlawful for any common carrier by motor vehicle engaged in interstate orforeign commerce to make,or cause any undue or unreasonable preference or ad-vantage to any particular person, port,gateway, locality,region, district,territory, ordescription of traffic in any respect whatsoever;or to subject any particular person,port,gateway,locality,region,district,territory,or description of traffic to anyunjust discrimination or any undue or unreasonable prejudice or disadvantage in anyrespect whatsoever:Provided,however, that this subsection shall not be construed toapply to discriminations,prejudice,or disadvantage to the traffic of any othercarrier of whatever description.25See e.g.,MontgomeryWard & Co.v. Consolidated Freightways,42 MCC 225.But seeMontgomery Ward Co.v.Northern Pacific Terminal Co.,128 F.2d Supp.485, in which theU. S. District Court held the common carriers liable to the shipper for refusing freightit had tendered to the carriers even though such refusal was grounded on the fact that theUnion(with whom the carrier had a"picket-line"contract)threatened to strike thecarriers if it carried the goods in question.The court said : "A contract with a union rep-resenting its employees cannot relieve a carrier from performing its duties,even whenthreatened with a strike."21 Planters Nut & Chocolate Co. v. American TransferCo., 31 MCC 719.Cf.MontgomeryWard, Inc. Y.Sante Fe Trail TransportationCo., 42 MCC 212. The latter case is one inwhich the ICC would not excuse a carrier's denial of service to a shipper even though suchdenial was based upon a refusal on the part of the employees of certain motor carriers tocross an established picket line around a complainant's (shippers)establishment.TheICC considered the legitimacy of the picket line,and found that "the picket line does notappear to have been that of a striking union."It further found that it had not been shownthat defendant carriers had exercised reasonable diligence to overcome the obstacles im-posed, or that they had made a reasonable attempt to serve the complainant and were physi-cally prevented from so doing.It is interesting to note that,in a recent case coming before the ICC an Examiner ruledthat motor freight carriers who boycotted goods of a shipper branded as unfair by a union(beneficiary of a "hot cargo"contract signed by the carrier)violated the provisions ofthe Interstate Commerce Act.Galveston Truck Line Corp. v. Ada Motor Lines,Inc., et al.,Case No. MCC-1922 on the ICC dockets.Compare, by analogy,U. S. v. Balt. & 0.R.R. Co., 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDtally denied validity to carriers' arguments that they, as corporations,could not be held to have refused their services to the shipper, becauseitwas theiremployees'refusal to handle the goods their union hadbranded as "unfair" which was the proximate cause of the resultingboycott.In any event, it is not our intent, in making reference to the pro-visions of the ICA to judge the actions of the common carriers subjectto the ICA. Our purpose is narrowly limited and can be summarizedas follows :We have been commissioned by the Supreme Court notto ignore the other and equally important statutory schemes in ad-ministering our statute 27The carriers before us are subject to theICA-a scheme designed, like ours, to facilitate the flow of commerce.It has been argued that a Board holding that the "hot cargo" con-tracts are invalid may impose a qualification upon an employer'sright to choose his customers 26We have looked to the provisions ofthe ICA to determine whether such argument is here available.Be-cause the ICA in itself restricts and qualifies the common carriers'freedom of choice in the respects noted, we find that the argument asabove-stated is destroyed, and that, accordingly, the rationale of thoseBoard cases which sustain the validity of "hot cargo" contracts iswholly inapplicable where the employer parties are common carrierssubject to the provisions of the ICA.Whether or not such rationalemay still be effectively employed in cases involving other types ofemployers is a question we need not here decide.We are satisfied, on the basis of the legislative history of theAct as it throws light on the objectives of the congressional schemeembodied in Section 8 (b) (4) of the Act,29 that the "hot cargo" con-333 U. S. 169, where the Court held that a railroad had violated the ICA by refusing tocarry certain goods of a shipper because the provisions of a lease contract between therailroad and the owner of the track forbade the railroad from carrying the kind of goods theshipper sought to ship.The Court there said : (at p. 175)The ICA is aimed at wiping out discriminations of all types and language of thebroadest scope has been used to accomplish the purposes of the Act...This Courthas long recognized that the purpose of Congress to prevent certain types of discrimi-nations and prejudicial practices could not be frustrated by contracts....Cf.Ne-braska Short Line Carriers, Inc.,Case No. MC-116067 (Sub-No. 2) D. L. R. 8-9-57(Recommended Order of Examiner of ICC).r,SeeSouthern Steamship Company v. N. L. R. B.,316 U. S. 31, 47,where the SupremeCourt stated:"The Board has not been commissioned to effectuate the policies of the LaborRelations Act so single-mindedly that it may wholly ignore other and equally importantCongressional objectives.Frequently the entire scope of Congressional purpose calls forcareful accommodation of one statutoryscheme toanother, and it is not too much to de-mand of an administrative body that it undertake this accommodation without excessiveemphasis upon its immediate task."as The right to condition such choice,by contract, would be an incident of the largerright to make the choice.21 See the various opinions signed by our colleague,Member Rodgers(including his con-currence in the instant case),which ably review and refer to the pertinent legislativehistory of the Act and of the legislative debate which preceded its enactment.See par-ticularly theMcAllister Transfer Inc.,opinion,110 NLRB 1769,1778-1783.Such refer-ences support the view that,in enacting Section 8(b) (4) (A), Congress not only intended TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728413tracts here involved are repugnant to the basic policies of the Act andin conflict with the public rights this Board is under a duty to protect.We therefore hold that, at least where common carriers for. hire areinvolved, the kind of "hot cargo" clauses here before us are invalidat their inception and can be given no operative cognizance so far asthe administration of this Act is concerned 30In stating these views, we are not unmindful of those arguments op-posing them which are predicated upon a restrictive interpretationof the words "in the course of employment" as used in the introduc-tory phrases of Section 8 (b) (4).Nor are we unmindful of the factthat the Second Circuit Court of Appeals deems those argumentsmeritorious.31But, with due deference to that court, we respectfullydisagree with its interpretation of the quoted statutory phrase.Forwe are convinced of the correctness of the view-initially given ex-pression by the majority opinion of the Board inSarin Door,and sinceto outlawallunion-sponsored secondary boycotts instituted under "hot cargo" and "struckwork" contracts, but evidenced an intent to nullify and to invalidate such contracts. Inthe latter connection, see particularly the reference at 110 NLRB p. 1781 and footnote 20.See also, the dissenting opinion of Member Reynolds inRabouin,d/b/a Conway'sExpress,87 NLRB 972, at pp. 995-996 for a general discussion of the legislative intent.30 It is the view of Chairman Leedom and Member Jenkins that the manner in whichthe Union here employed its invalid "hot cargo" contracts in producing a secondary boy-cott aptly demonstrates the need for an affirmative decisional rule which will serve noticeupon unions that their act of integrating into a collective-bargaining contract provisionswhich authorize and encourage employees to refuse to handle freight or goods describedtherein as"hot" or "unfair"constitutesprima facieevidence of union inducement orencouragement of the kind of activity interdicted by Section 8 (b) (4).The pragmaticapproach that has heretofore been utilized by the Board in dealing with "hot cargo" con-tracts does not discourage unions from demanding such contractsat thebargaining table.It is for this reason that we would propose a rule, wherever (as is here the case) we wouldfind "hot cargo" contracts to be invalid, clearly notifying unions and their members thatthey cannot, as a matter of law, enjoy, exercise, or assert any of the "hot cargo" privilegessuch contracts purport to grant and that any attempt so to do for the purposes sought to beserved by such contracts exposes the unions to liability under Section 8 (b) (4). Spe-cifically,we would declare that, in situations like those before us here,a prima faciecaseof a union violation of Section 8 (b) (4) is established whenever proof is adduced that :(1) there is in effect a collective-bargaining contract which purports to authorize or en-courage employees of a common motor carrier for hire to exercise a "right" not to handlea shipper's goods because such contract brands such goods as "unfair"or "hot"; and (2)such shipper is in fact refused the use of the facilities of said common motor carrier forhire.Cf.Joliet Contractors Association,et al.,v.N. L. it.B.,202 F. 2d 606, 608-609(C.A. 7), where the court indicated that the provisions of internal union regulations andbylaws which purported to preclude union members from working on materials suppliedby nonunion or unfair firms supplied proof of inducement and encouragement of employeesto strike or to engage in conduct in the nature of a strike, once an employer-employee rela-tionship had been established.31 SeeMilk Drivers and Dairy Employees Local UnionNo. 338,et al., v. N. L. R. B.,245 F. 2d 817 (C. A. 2), affirming the views originally expressed inRabouin, d/b/a Con-way's ExpressCo., 195 F. 2d 906(C. A. 2), and in the Board majority in its decision of thelatter case, 87 NLRB 972.But see the concurring opinion of Judge Lumbard inDouds v.Milk Drivers and Dairy Employees Union Local 584, International Brotherhood of Team-sters,etal.,248 F. 2d 534 (C. A. 2), in which he comments: ". . . the decisions of.thiscourt in theRabouinandMilk Drivers[cases] seem to me to be contrary to both plainstatutory language and the intent of Congress."Our dissenting colleague's opinion ispredicated on the rationale of the decisions of the Second Circuit Court of Appeals citedin the first sentence above. 414DECISIONS OF NATIONALLABOR RELATIONS BOARDapproved by the Ninth and Sixth Circuit Courts of Appeals '2-thatthe words "in the course of employment" were employed to distin-guish between employee conduct or activity in the course of the em-ployment relationship and in furtherance of the employer's business,and employee conduct in the pursuit of interests not related immedi-ately to the requirements of the business of the employer-party to theemployment relationship. In sum, we feel that the phrase "in thecourse of employment" was used by Congress to make clear its rec-ognition that unions traditionally induce employees, in their capacityas consumers, to refrain from purchasing or using certain productsmade by nonunion manufacturers or produced under substandardworking conditions, and to exempt that kind of union inducementfrom the operative scope of Section 8 (b) (4) 33We are entitled soto reasonbecause of evidence in the legislative history that, althoughCongress knew that union-inspired secondary boycotts frequently oc-curred in the context of "hot cargo" contract arrangements, it none-theless employed no language which would exempt such boycotts fromthe purview of Section 8 (b) (4), but chose, rather, to interdict allunion-inspired boycott action without qualification.34But, in addi-tion, we may and have considered the meaning given similar phraseol-ogy by thecourts ininterpreting those statutes containing it whichpredated the enactment of this Act, together with the fact that noth-ing in the legislative history justifies imputing to the legislature anyintent to use those words in any differentsense inframing this Act.We refer specifically to the fact that the words "in the course of em-ployment" appeared most frequently in statutes relating to workmen'scompensation.References to standard texts explaining the meaningof these terms in workmen's compensation cases establishes that theirmeaning in this usual context was well understood to havereference33 See theSand Doordecision,op. cit.,supra,footnote 16, at p. 1217.The Ninth CircuitCourt of Appeals approved this view of the statute.See 241 F. 2d 247.The Sixth CircuitCourt of Appealsaffirmed it in enforcing the Board decision inUnited Brotherhood ofCarpenters&Joiners v.N. L. R. B.,242 F.2d 932.To the same effect see the dissentingopinion of Judge Prettyman,inGeneral Drivers, Chauffeurs, Warehousemen and HelpersUnion,Local886,at al. v. N. L. R.B.,247 F. 2d 71 (C. A., D. C.)in which be expressesapproval ofthe Board's interpretation of the statutory language here under discussion andthe grounds of his disagreement with his colleague's rejection of that interpretation andtheir adoption of the restrictivemeaning given the terms by the SecondCircuit Court ofAppeals.The concurring opinion of Member Rodgers quotes pertinent passages from the opinionsof the SixthCircuit Courtof Appeals and the dissent of Judge Prettyman from the decisionof theCourt of Appealsfor the District of Columbia.We join Mr. Rodgers in expressingour agreementwith thesequoted passages and the conclusions they support.33 It seems obvious to us in a situation like that here before us,the Employer's busi-ness clearly contemplates the handling by employees,at his direction,of goods of otheremployers.For such "handling"requirement is part of the employment relation beforea boycottis instituted and will still be part of the relation after the boycott is ended ;and the very argument that a "hot cargo" clause removes the"handling" dutyfrom "thecourse ofemployment"is a recognition that the "handling"of goods was meant to be re-garded as being part of the "course of employment"as offered and accepted.34 See footnote 29,supra,for the pertinent references. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728415to thetime, place,andfactof employment, and imposed employerliability for injuries sustained while employment was "in progress"and while employees were engaged in activity which, fairly viewed,was in furtherance of, and for the benefit of, the employer's businessas he envisaged it.35As has been indicated, our power to frame a remedy giving fullsubstance to these views is limited by the pleadings.Nevertheless,what we have said preempts the Union from justifying- either itsrepresentation of the "hot cargo" contracts to its members as afford-ing them- protected rights, or its officials' active promulgation andsupport of its members' "hot cargo" action, on grounds that suchconduct was expressly authorized by, and was consistent with, theterms of the "hot cargo" contract clauses.We conclude on the basis of the above rationale that the "hot cargo"contracts here involved were wholly invalid and that, as a matterof law, their provisions afforded the Respondent Union no basisfor defending the charged violations of Section 8 (b) (4) (A) ofthe Act.III.DISCUSSION OF THE SPECIAL ISSUES AND FACTS RELATING TO THEACTIVITIES AND STATEMENTS OF JOB STEWARDSThe General Counsel claimed that, as to the refusal-to-handleepisodes involving certain of the carriers, the statements and activitiesof union job stewards at the premises of such carriers provided anadditional and/or independent basis for sustaining the complained ofviolations.The record evidence going to the nature of the stewards' activitiesand statements is set forth in the Intermediate Report. In dealingwith such evidence, the Trial Examiner proceeded on the basicpremise that job stewards were not "agents" of the Union and thathence, none of the conduct or the statements variously attributedto some of the stewards could properly be used as evidence of theUnion's inducement or encouragement of the refusal-to-handle action.In his exceptions, the General Counsel claims, among other things,that the Trial Examiner erroneously applied the principles establishedasThe following quotations from standard texts provide an example :(a) "In the course of employment"points to the time, place and circumstancesunder which an accident takes place,and simply means "while the employment was inprogress".W. R. Schneider, Workmen's Compensation Text, vol. 6, p. 19.(b)An injury is said to arise in the course of employment when it takes place with-in the period of the employment,at a place where the employee reasonably may be,and while lie is fulfilling his duties or engaged in doing something incidental thereto.A. Larson, The Law of Workmen's Compensation,vol. 1, p. 193.See also the interpretation of the phrase"in the course of employment"inVoehi v.Indemnity Insurance Co.,288 U. S. 162,where the Longshoremen and Harbor WorkersCompensationAct, U.S. C. A., Title 3, Sections 901-950 was being interpreted.See alsothe construction of the same language by the Court of Appeals for the District of Co-lumbia inLumberman's Mutual Casualty Co. v. Hoage,58 F. 2d 1072. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDinSouthwestern Motor Transport, Inc.,115 NLRB 981. He con-tends that, in fact, such case constitutes precedent for findings that :(1)The Union is responsible for acts of stewards which amountedto inducement or encouragement of employees, whether or not thesame were expressly authorized; and (2) statements attributed tostewards by management representatives to the effect that the Unionhad instructed, directed, or authorized refusals-to-handle, constitutedirect evidence bearing on the truth of the subject matter of the state-ment, because such stewards' statements concerned a matter withinthe scope of their authority.We agree with both aspects of theGeneral Counsel's substantive contentions.We also find meritorioushis reliance uponSouthwestern Motor Transport, Inc.,case as sup-porting precedent for such contentions and ground our findings hereupon that and the related decisions hereafter cited.The record here, as in other analogous cases in which the Boardhas passed upon the status of union job stewards, establishes thatthe Union's job stewards have the customary duties and authoritiesof union job stewards, including the transmission of official unionmessages and instructions to the members.36While the Union's officialsclaimed that the authorization vested in stewards with respect to thetransmission of messages to members is limited to messages which suchofficials give the stewardsin writing,we do not regard such assertedlimitation as having any real significance to the determination of theagency issues as here posed.What is controlling is that, sofar as allthe parties dealing with union stewards are involved, the stewardswerethe Unionon the job and that they were expressly vested withsufficient authority so to act, as to warrant the inference that the actionshere attributed to them fell within the scope of the delegated powers.We note, among other things, that there is nothing in the bylawsor in any other integrated union document to show any such stringentlimitation on stewards' duties as those here claimed by the Union.We note, further, that there is no evidence that any employee-membershad been specifically advised to disregard oral instructions or direc-tions given them by stewards in the capacity of the latter as unionjob-representatives; that, indeed, there is some record evidence thatemployee-members believed that stewards had the power to instructthem-as union agents-as to whether or not to handle Rayloc goods,and in the presence of stewards, offered to handle if the stewards soinstructed; and that, in any event, the stewards' activities, fairly36The Union's officials who testified with respect to the duties performed by stewards onbehalf of the Union described them as including dues-collections,checks of membershipbooks,making reports on employment of nonmembers to the union,posting official unioncommunications and notices on the Company's bulletin boards,accepting employee griev-ances and functioning as the union agent in the first step of adjustment of such griev-ances with management,reporting-on the grievances to union officials,and transmitting toemployees the written instructions or messages the Union has sent to stewards for distribu-tion to the membership. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728417viewed, implemented the general policies the Union had officially ap-proved and sponsored.We next decide what statements and activities attributed to unionstewards supply support for the complaint within the framework ofthe principles set forth above.We regard it sufficient, for our pur-poses, to utilize : (1) only so much of the testimony of managementrepresentatives with respect to the stewards as was specifically creditedby the Trial Examiner; and (2) testimonial admissions by stewards ofcertain conduct we deem to be violative of Section 8 (b) (4) (A) ofthe Act.Credited management testimony established that, at the SimpsonExpress Company, Steward Woodbury: (1) told Simpson (theowner) in the presence of other employees, and in response to Simp-son's request that Woodbury ask the men to handle the Rayloc freight,that he could not do so; (2) told Simpson and Ryan (the dock fore-man), in the presence of other employees and in response to Simpson'squestion as to what would happen if management agents handled thegoods, that "the boys would probably walk off the job"; (3) remainedsilentwhen Fulcher, one of the employees, told Simpson when thelatter asked Fulcher to handle the freight that he (Fulcher) couldnot do so "if the steward told him not to handle it"; and (4) repre-sented to Simpson, in effect, that the Union's business agent would notallow the members to handle or interline the Rayloc freight.Testi-monial admissions made on the record by Jimmie Butler, the stewardat the Aker's Express Company, establishedinter alia,that: (1) onone occasion, prior to the March 28 membership meeting, Butler toldthe employees he would file "grievances" against them in the event theyhandled "scab freight"; and (2) that, on another occasion, after thesaid meeting, he told "the boys" that "they didn't have to handle thefrieght" and that if the Company tried to make the employees do so,he could "file grievances" against the Company.We hold that thisevidence constitutes direct evidence-in addition to that. relating tothe conduct of union officials-establishing that, in violation of Section8 (b) (4) (A), the Union induced and encouraged employees of Simp-son Express and of Aker's Terminal Company to engage in a con-certed refusal to handle Rayloc goods 37Southwestern Motor Transport, Inc.,case, citedsupra,we referto the followingcases assupporting the findings and conclusions here reached.ReillyCartage Company,110 NLRB 1742, 1745, 1746, footnote 20;American Iron and MachineWorksCompany,115 NLRB 800, 817;Capital Paper Company and Consolidated Sales, Inc.,117 NLRB 635. See alsoRoane-Anderson Co.,82 NLRB 696, 712-713 ;General MillworkCorp.,113 NLRB 1084, enfd. 242 P. 2d 936 (C. A. 6).Comparethe Board's holdings that statements made, and acts committed by, supervisorsare binding on employers even though the supervisors were not expressly authorized to takethe actions, or to make the statements upon which the Board predicated the violation find-ings.See, e.g.,Drico IndustrialCorporation,115. NLRB 931 ;Hardware EngineeringCompany, Inc.,117 NLRB, 896.476321-58-vol.119-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent Union, set forth above, occurringin connection with the operation of Genuine Parts Company and thefreight carriers in and around the Atlanta, Georgia, area, who employmembers of the Respondent Union, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union violated Section 8 (b)(4) (A) of the Act, as set forth above, we shall order it to cease anddesist from such conduct.We shall also order it to take certain affirm-ative action designed to effectuate the policies of the Act.Becauseof the extensive scope and range of the Respondent's unlawful ac-tivities here, we find it necessary, in order to effectuate the policiesof the Act, to issue an order broad enough to enjoin the recurrence,throughout the Atlanta, Georgia, area, of the conduct found unlawfulin this case.Further, we find it appropriate to incorporate in ourorder, a provision that the Respondent Union publish a copy of thenotice attached to this Decision and Order as the Appendix, in anAtlanta, Georgia, newspaper, of general circulation.3eCONCLUSION OF LAW1.Truck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.By engaging in, and by inducing and encouraging employees ofSimpson Trucking Co., Akers Terminal Co., and of other freightcarrier employers in the Atlanta, Georgia, area, employing membersof the Respondent Union, to engage in a strike or concerted refusal inthe course of their employment to handle freight brought to docks oftheir respective employers from or by Genuine Parts Company, At-lanta, Georgia, where an object thereof was to force or require suchemployers to cease doing business with Genuine Parts Company, theRespondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.118SeeCapitalPaper Companyand Consolidated Sales, Inc., supra,and other casesthere cited, where similarrequirementshave beenmade in Board orders. TRUCK DRIVERSAND HELPERS LOCAL UNION NO. 728419ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Union, and itsofficials and agents, shall:1.Cease and desist from engaging in, or from inducing andencouraging employees of Simpson Trucking Co., Akers Termi-nal Co., and of any other freight carrier employers in the Atlanta,Georgia, area, employing members of the Respondent Union, to engagein, a strike or concerted refusal in the course of their employment toprocess, transport, or otherwise handle or work on goods, articles,or commodities or to perform services for their respective employers,where an object thereof is to force or require any such employer tocease doing business with Genuine Parts Company or with any otherlike person or company who has business relations with aforemen-tioned freight carriers in the Atlanta area.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices at Atlanta, Georgia, and at all otherplaces where notices to its members are customarily posted, copies ofthe notice marked "Appendix." 39Copies of said notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an official representative of the Respondent, beposted by the Respondent immediately upon receipt thereof and bemaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to membersof the Respondent Union are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(b)Cause a copy of said notice to be printed, at the RespondentUnion's expense, in a daily newspaper of general circulation inAtlanta, Georgia.(c)Mail to the Regional Director for the Tenth Region signedcopies of said notice for posting at the premises of Genuine PartsCompany, Simpson Express Co., Akers Terminal Co., and of otherfreight carriers employing members of the Respondent Union, ifwilling, in places where notices to their employees are customarilyposted.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent Union has taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 420DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER RODGERS, concurring :I agree with my colleagues of the majority that the RespondentUnion violated Section 8 (b) (4) (A) of the Act. I deem it essential,however, to express my views separately because of certain basicconsiderations which govern my reasons for reaching this result.The basic issue in this case arises out of the existence of so-called"hot cargo" clauses in the contracts between the carriers and theRespondent Union and the treatment to be accorded such clauses whenthey are pleaded as a defense to a complaint alleging a violation ofSection 8 (b) (4) (A) of the Act.Without considering the implica-tions of the Interstate Commerce Act, as two members of the majorityhave done,411asI read the National Labor Relations Act and thelegislative history that attended the enactment of the secondary boy-cott provisions, I find no need for going beyond the confines of ourown Act for holding that "hot cargo" agreements cannot be pleadedas a defense in cases of this type.A basic principle that underliesthe Act we are charged with administering is that the parties maynot waive rights vouchsafed by the Act.The reason for this is clear.Rights accorded by the statute stem from an overriding considerationclearly expressed in the Act itself "to define and proscribe practiceson the part of labor and management which affect commerce and areinimical to the general welfare, and to protect the rights of the publicin connection with labor disputes affecting commerce." 41In Senate Report No. 105 on S. 1126, the committee made it clearthat the provisions dealing with secondary boycotts were incorporatedin the bill "in order adequately to protect the public welfare which isinextricably involved in labor disputes" and that the Board was toact "in the public interest and not in vindication of purely privaterights" in pursuing the remedies created by Congress 42 Indeed, theexclusive grant of authority to the Board to prevent and remedy unfairlabor practices affecting commerce 41 was to insure that the existenceof private agreements at odds with the statute would not precludethe Board from acting in the public interest.44This is wholly con-sistent with the rule in other areas of the law that private agreementsare invalid if they contravene the public interest.45 It is well estab-60To the extent that the majority opinion holds that "hot cargo" agreements cannotbe pleaded as a defense to a complaint alleging a violation of Section 8 (b) (4) (A), Iconcur therein.See my opinion inMcAllister Transfer,Inc.,110 NLRB 1769, and myconcurring opinion inSand Door and PlywoodCo., 113 NLRB 1210.41 Section 1 (b) of the National Labor Relations Act.4a Senate Report No.105, p.8 (1 Leg.Hist. 414).43 Section 10 (a) of the National Labor Relations Act.44Amalgamated UtilityWorkers v.EdisonCompany,309 U. S. 261,264, 267, 269 ;N. L. R. B.v.General Motors Corporation,116 F.2d 306(C. A. 7).45 See,for example,Steele v. Louisville RailwayCo.,323 U.S. 192. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728421lished that the statutory protection of the public interest cannot bewaived by the agreement of private parties.41Turning to the precise issue under consideration, we are confrontedwith a statutory proscription of secondary boycotts and an attempt bythe Respondent Union to escape that statutory ban by pleading aprivate agreement.Stated succinctly, we are called upon to decidewhether, even though all the elements necessary to establish a violationof Section 8 (b) (4) (A) of the Act are present, a private contract,designed to authorize that which the statute prohibits, can constitutea defense to a complaint alleging such a violation.As I view it, this situation is essentially analogous to one wherean employer and a union conclude an agreement obligating the unionto withdraw unfair labor practice charges and to refrain from filingnew ones.Clearly, in that case the Board is not prevented by theagreement of the parties from processing charges filed by the union,although such filing was in direct contravention of the terms of theagreement.47 In those circumstances, the invalidity of the agreementis predicated not on the theory that its execution is in itself an unfairlabor practice, but on the theory that the agreement is in derogationof the public policy expressed in the Act. The same rule must perforcebe applied in the case of so-called "hot cargo" agreements, for, topermit a union, intent on illegal secondary activity, to secure by pri-vate contract what amounts to a personal, private exemption fromcertain sections of the law is to subsidize circumvention and penalizecompliance.Such a course must inevitably lead to the collapse ofall reasoned regulation and a return to the "law of the jungle" inlabor relations-a law which both the Wagner Act and the Taft-Hartley Act found to be incompatible with a 20th-century civilization.Mindful of these considerations, I cannot subscribe to the view thata "hot cargo" agreement is a valid contract. In my opinion, a "hotcargo" agreement is invalid at its inception. In legal contemplationit is therefore unenforceable. Its intrinsic invalidity stems from itsvery purpose-the negation of public policy.Those who reason thatsuch agreements are valid base their conclusion in large part on thepremise that the "hot cargo" clause has the effect of removing so-called "hot cargo" from the course of the employment of the employeesinvolved, and that therefore conduct which would concededly beviolative of the Act in any other circumstance is rendered harmless,because under a "hot cargo" clause such conduct would not occur inthe course of the employment of the employees concerned. The weak-ness of that reasoning is that it claims too much for the phrase and toolittle for the sentence.dE 12 Am. Jur. Sec. 166;Bowersock v. Smith,243 U. S. 29;Grandview Inland Fruit Co.v.Hartford Fire InsuranceCo., 109 A. L. R. 1472;Short V. Bullion BeckCo., 45 A. L. R.603.47N. L.R. B. v.General Motors Corporation, supra. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Sixth Circuit inLocal 11, United Brotherhood of CarpenterscCJoiners, et al. v. N. L. B. B.,242 F. 2d 932, treated this question insome detail. In that case, the Respondent Union's position was that ifan employee has agreed in advance that a certain product need not beused by his employees, and he subsequently honors this agreement byacquiescing in the employees' unwillingness to use or work on theproduct, there can be no "concerted refusal"' by the employees "in thecourse of their employment" to use or work on the product. Similarly,itwas argued that their conduct cannot be "in the course of theiremployment" because the employer has agreed in advance that theiremployment would not include working on that product. In effect,argued the union, an employer cannot be "forced or required" to ceasehandling goods which he had already agreed not to handle. Thecourt summarized this position as follows :These semantic contentions are buttressed by the argument thatthe primary purpose of Section 8 (b) (4) (A) of the Act is toprotect neutral employers from strikes resulting from their desireto use goods produced by another employer engaged in a labordispute, and that an employer who has agreed in advance not touse such goods needs no such protection.The court disagreed sharply with such reasoning. It stated :... the primary purpose of Congress in enacting Section 8(b) (4) (A) was to protect the public interest from strikes orconcerted refusals interrupting the flow of commerce at pointsremoved from the primary labor-management dispute. To allowthe acquiescence of a single ,employer to validate conduct contraryto the express language of the statute would be to frustrate thisCongressional purpose.And, as pointed out by the Board, thephrase "in the course of their employment" does not have therestricted meaning originally assigned to it, but rather, Congress"used this phrase only to distinguish between employees in theircapacity of employees and 'employees in their capacity of consumers.7 48[Emphasis supplied.]In another case,49 Judge Prettyman, in commenting on this argument,stated :I do not agree with the argument that the hot cargo clause hasthe effect of removing struck goods from "the course of their[the Teamsters'] employment." If such a construction could beplaced upon the phrase in Section 8 (b) (4) (A), careful contractdraftsmanship could legalize without qualification any otherwiseprohibited activity, e. g., the jurisdictional strike, the sympathy48 SeeSand Door and Plywood Co.,113 NLRB 1210, enfd. 241 F. 2d 147 (C. A. 9).11GeneralDrivers, et at. v. N. L. R. B.,247 F. 2d 71 (C. A., D. C.). TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728423strike, and the wildcat strike, by artificially exempting the workinvolved from the course of the employment governed by thecontract.I think the statute cannot thus be nullified.I concur in the analysis of the Sixth Circuit and the comment ofJudge Prettyman.60As I stated inMcAllister Transfer,if the structure of the Act isexamined, one cannot help but reach the conclusion that if Congresshad intended to legalize "hot cargo" clauses, it would have done thatby way of a specific exception to the general secondary boycott provi-sions.This was precisely what Congress did in enacting unfair laborpractice provisions in Section 8 (a) (3) of the Act; it specifically pro-vided that contracts conforming to the permissible limits of unionsecurity shall be valid.But both the plain language of the statute,and the clear background of opposition to secondary boycotts in gen-eral and "hot cargo" clauses in particular," make it apparent thatCongress had not the remotest intention of carving out an exceptionin favor of "hot cargo" clauses. Certainly, it did not do so by the useof the words "in the course of their employment."In this connection, it should be borne in mind that Board policyat the time the amendments to the Act were considered was unalter-ably opposed to the effectuation of contracts that contravened theobjectives of the Act, and that this policy was consistently approvedby the courts of the land, including the United States SupremeCourt.52For example, in J. I.Case Company v. N. L. R. B., supra,at p. 337,the United States Supreme Court stated :Individual contracts, no matter what the circumstances thatjustify their execution or what their terms, may not be availedof to defeat or delay the procedures prescribed by the NationalLabor Relations Act looking to collective bargaining, nor to ex-clude the contracting employee from a duly ascertained bargain-ing unit; nor may they be used to forestall bargaining or to limitor condition the terms of the collective bargaining agreement.51 inthis connection, I respectfullydisagreeWith the treatmentaccorded the phrase "inthe courseof their employment"by the SecondCircuit inits opinion inmilk Drivers andDairy EmployeesLocal UnionNo.338, etal.v.N. L. R. B.,245 F. 2d 817 (C. A. 2). Butsee Douds v.Milk Driversand Dairy Employees Union Local584,International Brother-hood of Teamsters,et al.,248 F. 2d 534(C.A. 2), subsequentto theMilkDriverscase.There theSecond Circuitaffirmedan injunctiongranted pursuant to Section10 (1) ofthe Act againstsecondary picketing in a case where the Union sought to implement a "hotcargo"clause.Significantly,Judge Lumbardin concurring in theDoudscasedeclared that"the decisionsof this Courtin theRabouinandMilk Drivers[cases] seem to me to becontraryto both plain statutorylanguage and the intent of Congress."51 92 Cong. Rec. 5065 (2 Leg. Hist. 1380).62J. I. CaseCompany v. N. L. R. B.,321 U.S.332;National Licorice Company V.N. L. R.B., 309 U.S. 350;N. L. R. B.v.Winona Textile Mills,160 F. 2d 301(C. A. 8) ;N. L. R. B. v. Reed & Prince Manufacturing Company,118F. 2'd 874 (C. A.1) ; HartsellMills Go. v. N. L. R. B.,111 F. 2d 291 (C. A. 4). 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD"The Board asserts a public right vested in it as a public body,charged in the public interest with the duty of preventing unfairlabor practices."National Licorice Co. v. Labor Board,309 U. S.350, 364.Wherever private contracts conflict with its functions,they obviously must yield or the Act would be reduced to afutility.[Emphasis supplied.]Congress, at the time of these enactments, was well aware of thispolicy, and for that reason it was not called upon to state in the textof the Act that which was already well-established law, namely, thatthe terms of a private agreement which attempt to evade the pro-scriptions of the Act shall not constitute a defense to conduct clearlyoutlawed by the Act.The violence that "hot cargo" agreements do to the statutory schemeis by no means confined to the secondary boycott provisions of thestatute, nor is it confined to the relationships between the individualssignatory to such agreements.These agreements are designed to,and have the effect of, emasculating and undermining other basic pre-cepts of the statute as well.For example, in theMcAllistercase,such clause was invoked against an employer and his cargo became"hot" only after his employees had unanimously rejected the unionconcerned by means of an election conducted by this Board. In theSand Doorcase, such clause was invoked against an employer andhis goods became "hot" only because his employees were representedby a union other than the union invoking the "hot cargo" clause.Many similar cases can be cited.Thus, if these clauses are allowedto stand, they will have the effect of inviting and compelling thewholesale commission of unfair labor practices by employers through-out the country, and the attendant effect of depriving countless em-ployees of basic rights proclaimed to be protected by this Act.Presumably, if these clauses are upheld, any employer's productcould be labeled "hot cargo" by the union, if that employer refused(a) to recognize a minority union; (b) to displace an establishedunion; (c) to compel his employees to join a union against their will;or (d) to become a signatory to a "hot cargo" agreement. Presum-ably, also, a strike on the part of a union to compel employers to signsuch agreements would also be legal and, therefore, a protected ac-tivity.The violence this would do to the entire framework of thestatute is patent.The widespread use of such agreements would serve to exempt fromthis section of the Act, the two segments of American industry whichCongress felt, in this respect, stood in greatest need of its protection,if the public interest were to be served, namely, the transportationand building and construction industries.In concluding that a violation of Section 8 (b) (4) (A) occurredin this case, I am, of course, relying on the factual findings of induce- TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728425ment and encouragement of employees of secondary employers andthe proscribed objective.I am in no senseincluding the existenceof the "hot cargo" agreementas an elementof that violation. I amsimply saying that, when all of the elements of a violation are present,a "hot cargo" clause cannot be pleaded as a defense, because suchagreements are in derogation of the public policy expressed in theAct and cannot, therefore, serve to immunize and condone unlawfulconduct.As I see it, this is the only result that is consistent withsound statutory construction.As I am satisfied that Section 8 (b) (4) (A) has been violated bythe Respondent Union for the reasons stated above, I join in theultimate findings of the majority.MEMBERBEAN, concurring :I agree with the other members of the majority in this case infinding, upon the facts which have been set forth describing the con-duct of the Union's officials, that the Respondent Union violatedSection 8 (b) (4) (A) of the Act.However, my concurrence in theirview that the "hot cargo" provisions of the contracts here involvedconstitute no defense to the complaint, is predicated solely on thetheory set forth by the Board's majority in theSand Door53case.As do my colleagues, I recognize the obligation resting upon thisBoard, in effectuating the congressional intent, to give heed to thenecessity which often exists for "careful accommodation of one statu-tory scheme to another," 54 and not to pursue the purposes and policiesof the Labor Relations Act with such single-minded devotion as tobe blind to the congressional objectives embodied in other enactments.Indeed, only recently, I have joined in a decision wherein the Boardheld that, in a situation where this Board and another Federal agencywere both required to interpret the same statutory provision,55con-siderations of comity between governmental agencies dictate that theviews of the agency primarily concerned with administration of thestatute in question should be followed as the guide to" its interpre-tation.The cases cited by my majority colleagues do not, however,appear to me to demonstrate that the ICC has yet spoken with finalityconcerning the validity, under the statute which it administers, of a"hot cargo" contractual provision.And I find nothing in the existingBoard doctrine as set forth in theSand Doorcase which would seemto impinge either upon the interpretation attributed by my colleaguesto the provisions of the ICA or might seem likely to impinge upon53 Sand Door and Plywood Co.,113 NLRB 1210.54 Southern Steamship Company v.N. L. R. B.,316 U. S. 31.ssOlaa Sugar Company,7 united,118 NLRB 1442,wherein the issue concerned the defi-nition of agriculture appearing in the Fair Labor Standards Act which this Board has beenrequired,by rider toits own appropriations act, to follow in interpreting the exclusion of"agricultural laborer" from the definition of "employee"in the Labor-Management Rela-tionsAct.See alsoImperial Garden Growers,91 NLRB 1034. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDany such interpretation which the agency charged with administrationof that statute may yet adopt. If later events should prove that Iam wrong, I feel sure that there will be opportunity for this Boardto make any necessary accommodation of its doctrine to the policiesof the ICA.For these reasons, I find it unnecessary to rely upon anyother or further principles than those set forth in the Board'sSandDoordecision for the determination of this case,66MEMBERMURDOCK,dissenting :The decision of the majority in this case, finding, for differentreasons, a violation of Section 8 (b) (4) (A) is, in my opinion, ofextraordinary importance. Its importance lies in the fact that twomembers of this majority have now taken the position that themereexistenceof a "hot cargo" contract between a common carrier and aunion may be evidence of a violation of this section of the Act.Neverbefore has any member of this Board or of any court adopted soextreme a view.Only one member of the majority now adheres tothemajority position inSand Door and Plywood Company,113NLRB 1210, affg. 241 F. 2d 147 (C. A. 9) ; andAmerican Iron andMachine Works Company,115 NLRB 800, reversed in part subnom;General Drivers, Chauffeurs, etc., Union, Local 886 v. N. L. R. B.,247 F. 2d 71 (C. A., D. C.). These decisions, the most recent Boardpronouncements in this area of the law,are now before the SupremeCourt of the United States oncertiorari.The main majority opinion correctly notes that the "hot cargo"contracts in this case are not alleged by the General Counsel to beillegal.Accordingly, the Trial Examinerhas not passed upon thisissue and the parties have not litigated it.But despite this fact, thatopinion purports to hold that unions and their members "cannot, asa matter of law, enjoy, exercise, or assert any of the `hot cargo''privileges such contracts purport to grant and that any attempt soto do for the purposes sought to be served by such contracts exposesthe unions to liability under Section 8 (b) (4)."Thisdictumis ofsuch extraordinary importance and so novel that it should be decidedonly after the most thorough consideration with full notice that suchan issueis being litigated and full opportunity for all parties to beheard,to examine and cross-examine witnesses,to introducerelevantevidence, and to make argument on it to a Trial Examiner and to theBoard.This is the very minimum of due process.I have in other decisions fully set forth my views as to the legalityof union conduct pursuant to an employer's contractual agreementee On a factual basis,however,I also find it unnecessary to reach or to decide that por-tion of this case which deals with the acts and statements of stewards, in view of thedetermination herein that the acts of admitted union agents are such as to support thecomplaint.I neither adopt nor pass upon the determination made in the principal opinionupon this phase of the case. TRUCKDRIVERS AND HELPERSLOCAL UNION NO. 728427not to require its employees to handle the goods of another employer.See the dissenting opinions inReilly Cartage Company,110 NLRB1742, 1753;McAllister Transfer, Inc.,110 NLRB 1769, 1790;SandDoor and Plywood Company,113 NLRB 1210, 1222;American Ironand Machine Works,115 NLRB 800, 803. These dissenting opinionsare in conformance with decisions of the Court of Appeals for theSecond Circuit,Henry V. Rabouin d/b/a Conway's Express V.N. L. R. B.,195 F. 2d 906, most recently reaffirmed inMilk DriversUnion v. N. L. R. B. (Crowley's Milk Co.),245 F. 2d 817. The dis-senting opinion inAmerican Iron and Machine Works Company,supraas it pertains to the contracting union, has most recently beenadopted by the Court of Appeals for the District of Columbia. inGen-eral Drivers Union, Chauffeurs, etc, Union, Local 886 v. N. L. R. B.,247 F. 2d 71, reversing to that extent the majority's contrary decision.The court's decision in the latter case has particular relevance tothe decision of the majority here.The court reasoned as follows:If an employer may lawfully agree that its employees will not berequired to handle freight from a struck company, and such asituation arises, it is hard to see how it can be said that, simplybecause the employees do what they have a right to do, there wasa strike or refusal to work.This, in my opinion, is the short answer to the argument that such anagreement is invalid because it is "in derogation of the public policyexpressed in the Act." So far as I can determine there is not a wordin Section 8 (b) (4) (A) or its legislative history to suggest, even re-motely, that Congress intended to restrict the right of an employerto do business or to cease doing business with another employer.Noris there any language in the statute which can be interpreted as for-bidding a union to seek and obtain a contract whereby an employeragrees that he will not do business with another employer engaged ina labor dispute.Whether or not there should be such a prohibitionin the Act is a matter for the Congress to decide. But to say thatCongress has already established a public policy invalidating the ex-ecution of "hot cargo" contracts does not comport either with the lan-guage or purpose of Section 8 (b) (4) (A). That section of the Act,as the Board and the courts have frequently held, forbidsstrikesorinducements to strikewith an object to force a neutral or secondaryemployer to cease doing business with another employer.Neither themeans, a strike or an inducement to strike, nor the object, a cessationof business, is, standing alone, unlawful.Themeansbecomes unlaw-ful when it is established that such an object exists.The "generalsecondary boycott provisions" of this statute do not afford a basis forholding that the mere cessation of business between two employers,whether by contract or otherwise, has been proscribed by Congress. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDObviously, therefore, no "specific exception" to such provisions wasdeemed necessary by Congress in order "to legalize" such contracts.Congress simply has not legislated with regard to this matter.Thepublic interest with which Congress was concerned was directedagainst secondarystrikesand the consequent involvement ofneutralemployers in controversies not theirs. It was not intended to protectprimaryemployers from primary strikes or from contracts which en-listed the support of other employers.When theAmerican Iron and Machine Works Companycase wasbefore this Board the majority held that a union's "appeals to em-ployees" not to handle "hot cargo" notwithstanding their contractualright to be free from such work was a violation of Section 8 (b) (4)(A).The dissenting opinion pointed out that such broad language,carried to an absurd extreme, might be interpreted as forbidding aunion to "discuss a hot cargo clause at a membership meeting." Thatextreme is now the factual basis of the majority's decision in the in-stant case.To the extent the majority finds that the Respondent Unionspon-sored astrike orinducedemployees to engage in a strike its decision,in my opinion, isfactuallyincorrect.To the extent two members ofthe majority assume power to determine public policy under a differ-ent Federal statute regulating interstate transportation at a timewhen decisions of this nature 57 are pending before the tribunal se-lected by Congress to determine such issues in the first instance, theirdecision, I believe, intrudes on the exclusive jurisdiction of the Inter-state Commerce Commission.As I read the several opinions of the majority in this case, there isno majority decision that these "hot cargo" contracts are in and ofthemselves violative of Section 8 (b) (4) (A), as only two membersof the Board so hold. The Union's conductin this casemust there-fore be considered in the context of a lawful agreement, granting cer-tain rights to its members with respect to the handling of "unfairgoods." It is to be noted that the U. S. District Court for the North-ern District of Georgia, Atlantic Division, denied the application ofthe General Counsel for a preliminary injunction under Section 10 (1)of the Act on the ground that there was no reasonable cause to believethat the Respondent Union had violated Section 8 (b) (4) (A). Thefacts upon which the court relied in that case are substantially thesame as those presented here. In its opinion the court adverted to theaffidavits of officers of the Union and "more than 230 employees of thecarriers involved to the effect that their action in refusing to handlew Galveston Truck Lines Corporation v. Ada Motor Lines, Inc.,etal.,Case No. MC-C-1922, Report and Recommended Order issued by ICC Hearing Examiner on April 8, 1957;Nebraska Short Line Carriers, Inc., Common Carrier Application,No. MC-116067 (Sub-No. 2) Report and Recommended Order issued by ICC Hearing Examiner on August 8,1957. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728429goods of Genuine and Rayloc was their voluntary and individual de-cision and that the officers of the Respondent Union did not in anyway order, instruct, direct, or appeal to such employees not to handlesuch goods, and that no officers or agent of the Respondent Unionhas in any way induced or encouraged the employees not to handlethe freight of Rayloc or Genuine Parts." The court could not agreewith the General Counsel that a union'sadviceto its members as tothe rights guaranteed to them by a lawful contract constituted un-lawful inducement to engage in a secondary boycott. Indeed, the rec-ord in this case shows that the union official who presided over thespecial meeting made it absolutely clear to the membership that hissolepurpose was to determine theirindividualintentions with regardto the handling of Rayloc goods; that their contracts with the car-riers gave them the right to make a personal decision ; that the Unionwould not in any manner attempt to tell them what to do.More-over, following passage of a resolution expressing the members' indi-vidual intentions, the presiding official again advised the membershipthat this resolution did not bind any one of them to refuse to handleunfair goods; that they were, as previously, free to handle or notto handle such goods no matter how they had voted. It is particularlyrevealing that the presiding official had previously rejected a motionfrom one of the members to the effect that union members wouldrefuse to handle Rayloc goods.He told the members that such a mo-tion might be interpreted as union action whereas the Union wantedto maintain a neutral position and to leave the question of handlingRayloc goods to each member as an individual. The recital of factsin the majority opinion ignores this step.It is the conclusion of the majority that the exercise by individualemployees of their rights under these contracts was an "integral part"of a union program to achieve this result. The "proof" upon whichthe majority relies consists of: (1) the fact that individual employeesdid refuse to handle "hot cargo"; (2) the fact that,a meeting wascalled to determine their intentions, as individuals, on this issue; (3)the fact that a resolution was adopted by the members at this meet-ing which, after reciting the pertinent provisions of the "hot cargo"contracts, stated that "each of the members has made and now an-nounce(s) his individual voluntary decision not to hand(le) suchgoods";, and (4) the fact that the Union offered to protect any em-ployee from retaliatory action by his employer in the event theemployee decided, pursuant to his individual right under the contract,not to handle Rayloc goods.It is as clear to me as it was to the District Court that these facts donot add up to a union-sponsored strike or union inducement ofemployees to engage in a strike. I know of no way in which thisUnion could have dissociated itself more clearly from the individual 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews of its members or the exercise of their individual rights. It istrue, of course, that the Union could have ignored the fact that itsmembers were entitled under their contracts to make a personal de-cision on the handling of the unfair goods. It could have refusedto provide them with the forum for the expression of their individualintentions.It could have reneged on its obligation under the con-tracts to inform the employers of the intentions of its members.Hav-ing gone this far, it could also have denied employees the protec-tion of their union in the event their employers, in violation of thecontracts, retaliated against those who elected not to handle unfairgoods.Apparently, this is the only course that the majority believeswould have been proper for the Union in this case.To support its finding that the Union's conduct in this case con-stituted unlawful inducement under Section 8 (b) (4) (A) themajority relies upon the decision of the Supreme Court inInter-national Brotherhood of ElectricalWorkers, Local 501, et al. v.N. L. R. B.50The decision of the Court in that case, however, isnot even remotely related to the facts that appear in this record.There the court faced the issue of whether Section 8 (c) immunizedpeaceful picketing "even though the picketing induces a secondaryboycott made unlawful by Section 8 (b) (4)." 59 In quoting "pertinentlanguage" from this decision the majority omits the topic sentence ofthe quoted paragraph, which reads as follows : soa.To exempt peaceful picketing from the condemnation ofSection 8 (b) (4) (A) as a means of bringing about a secondaryboycott is contrary to the language and purpose of that section.The words "induce or encourage" are broad enough to includein them every form of influence and persuasion... .It would seem clear, therefore, that the words "influence and per-suasion," as used by the Supreme Court, were intended to embraceconduct, such aspeaceful picketing,whereby the union soughtaffirma-tivelyto induce, encourage, or persuade employes to engage in a strikefor a forbidden objective.However broad those terms may be, theyare not broad enough to include advice by a union to its membersthat, as individuals, they have a contractual right to refuse to performcertain work, particularly where, as here, they are also advised thateach member must make a decision for himself and, having made it,isfree at any time to reverse ;himself.To hold, as the majoritydoes, that persuasion and influence resulted from "an incident of a`good faith' attempt by union officials to perform an' intra-unionduty to `advise' the members"seems to meto, do violence both to the58 341 U. S. 694.58Ibid.,at page 701.60Ibid.,atpages 701-2. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728431Supreme Court's decision and the statutory language upon which itis based.In addition to its finding of "union sponsored" action the majorityfinds that certain remarks and the silence of individual job stewardsin connection with the handling of Rayloc freight constitutes "directevidence" that the Union violated Section 8 (b) (4) (A).Themajority predicates this finding on the ground that the stewardswere agents of the Union and "were expressly vested with sufficientauthority so to act, as to warrant the inference that the actions hereattributed to them fell within the scope of the delegated powers."The record in this case shows contrariwise, however, as the districtcourt found, that these stewards wereexpressly limitedin theirauthority to act on behalf of the Union with regard to strikes orother interruptions to the Employer's business.ArticleV of thecollective-bargaining agreement provides as follows :The Employer recognizes the right of the Union to designate ajob steward and alternate to handle such Union business as mayfrom time to time be delegated to them by the Union.Jobstewards and alternates have no authority to take strike actionor any other action interrupting the Employer's business inviolation of this Agreement, except as authorized by officialaction of the Union.[Emphasis supplied.]The Employer recognizes this limitation upon the authority ofjob stewards, and their alternates.The Employer, in so recog-nizing such limitations, shall have the authority to render properdiscipline, including discharge without recourse to such jobsteward or his alternate, if he be an employee, in the event thejob steward or his alternate has taken unauthorized strike action,slow down, or work stoppage in violation of this Agreement. . .."It is well established that the term "agent" as used in this statutemeans an agent under the common law rules of agency.s" Applica-tion of. such rules makes it clear that the above contractual provision,signed by the Employer and open to the employees' inspection, specifi-cally removed from the stewards' authority any right'on their partto speak for the Union in calling an unauthorized work stoppageor otherwise interrupting the Employer's business.Section 167 ofthe Restatement of the Law of Agency states the rule as follows :If a third person dealing with an agent has notice that the agent'sauthority is created or described in a writing which is intendedfor his inspection, lie is affected by limitations upon the authoritycontained in the writing, unless misled by the conduct of theprincipal.01Sunset Line and Twine Company,79NLRB 1487. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the foregoing I can only conclude that the ambiguouscomments of the stewards and their silence on several occasions inconnection with the intention of employees to work on Rayloc goodswas, if considered an inducement to strike, beyond the scope of theirauthority as agents of the Union.I turn now to the last and, in my opinion, most important issue inthis case.Two members of the majority have undertaken to find aviolation of Section 8 (b) (4) (A) by reference to, and incorporationof, the Interstate Commerce Act, which requires that common carriersgenerally must provide service without discrimination.While pur-porting to limit their decision to such employers, they rely, neverthe-less, upon the entire legislative history of Section 8 (b) (4) (A) tofind that "the `hot cargo' contracts here involved are repugnant to thebasic policies of the Act and in conflict with the public rights thisBoard is under a duty to protect." I have already discussed publicpolicy as it relates to this section of the statute.I am not aware of,nor have I been able to discover, any additional legislative historycreating a distinction between secondary boycotts affecting commoncarriers and those involving other employers. I shall therefore re-strict my discussion of this phase of the case to the issue, raised in themain opinion only, that "where the contracting employers are commoncarriers the existence of the Interstate Commerce Act destroys" theargument that under Section 8 (b) (4) (A) employers are free, atwill, to cease doing business with any individual and to agree to thisresult.To what extent common carriers are or are not free under theInterstate Commerce Act to restrict their service to shippers is amatter to be decided by the agency established by Congress to makesuch initial decisions.To my knowledge the Board has never pur-ported to decide a question arising under another statute at a timewhen a decision involving that question is pending before the agencycharged with the administration of that statute.Two questions nowpending before the Interstate Commerce Commission are (1) whethera , common carrier is excused from his duty to transport freight be-cause he has agreed by contract with a union not to handle unfairgoods,62 and (2) whether the public convenience requires the grantingof an application for interstate operation of a carrier where the appli-cant charges that shipments have been refused by established carriersbecause the latter are bound by "hot cargo" contracts with unions rep-resenting their employees.63The decision of the Commission may ormay not be favorable to the theory that a common carrier's refusal toaccept shipments because of the existence of a "hot cargo" contract isa reasonable regulation or practice in connection with his duty toprovide "safe and adequate service."Obviously, neither I nor my62Galveston Truck Lines Corporation v. AdaMotorLines, Inc., supra,footnote 57.3 NebraskaShort Line Carriers Inc.,Common CarriersApplication,supra,footnote 57. TRUCK DRIVERS AND HELPERSLOCAL UNION NO. 728433colleagues can now foretell what that decision will be.The applicableprovisions of the Interstate Commerce Act are contained in 49U. S. C. 316 (b) and 316 (c)as follows:It shall be the duty of every common carrier of property bymotor vehicle to providesafeand adequate service, equipment,and facilities for the transportation of property in interstate orforeign commerce; to establish, observe, and enforce just andreasonable rates, charges, and classifications, andjust and reason-able regulations and practices relating thereto... .Common , carriers of property by motor vehicle may establishreasonable through routes and joint rates, charges, and classifica-tions with other such carriers. . . . In case of such joint rates,fares, or charges it shall be the duty of the carriers parties theretoto establishjust and reasonable regulations and practices inconnection therewith. . . .[Emphasis supplied.]The Commission is thesoletribunal authorized by Congress tohold, subject to review by the courts, that the regulations and prac-tices of a particular common carrier, including its reliance upon "hotcargo" contracts in refusing to accept shipments, are either reasonableor unreasonable .14Granted that the Board has a duty "not to ignorethe other and equally important statutory schemes in administeringour statute," that duty does not extend to a pronouncement of the lawunder such a statutebeforethe tribunal charged with its enforcementhas spoken.Section 8 (b) (4) (A) forbids a labor organization orits agents "to engage in, or to induce or encourage theemployeesofany employer to engage in, a strike. . . ." for a proscribed objective.[Emphasis supplied.]It does not forbid, and the Board has con-sistently so held,65 the inducement ofemployers.Now two membersof the majority say that the Board has a duty to accommodate thisstatute to that of the Interstate Commerce Act by holding that acarrier-employer may not, at the request of a union, voluntarily agree toboycott the goods of another employer.They hold that the mere asser-tion of such,a contractual right "exposes the union to liability underSection 8 (b) (4) (A)." This, it seems to me, is something more thanaccommodation of our Act to the Interstate Commerce Act. It islegislation.Such 'a result was carefully avoided by the Court ofAppeals for the Eighth Circuit inMeier & Pohlmann Furniture Com-pany v. Gibbons,38 LRRM 2533, 2540-41 (April 1956). Faced with64 "Questions as to the reasonableness of rules, regulations, and tariffs are for the Inter-state Commerce Commission, and until found unreasonable by it, a shipper may notmaintain an action in,any court against a carrier upon the claim that any rule of regulationis unreasonable and that through its enforcement it has sustained loss,or damage."Balti-.more & Ohio R. Co. v. Brady,299 U. S. 448, 456, 753 S. Ct. 441, 77 L.'Ed. 888Pennsyl-vania R.Co. v.Puritan Coal Mining Co.,237 U. S. 121, 131, 35 S. Ct. 484, 59 L. Ed. 867.15 Arkansas Empress, Inc.,92 NLRB 255 ;SealrightPacific Ltd.,82 NLRB 271.476321-58-vol. 119-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis issue in a suit by a shipper for damages, the court would notpresume to hold that "hot cargo" contracts were contrary to the publicpolicy of the Interstate Commerce Act.Rather, the court lookedto. the Labor Management Relations Act to determine, first, whethersuch contracts were legal and, second, whether they conadefense to conduct otherwise violative of the Act.The 'court pointedout that this statute proscribed secondary boycotts by labor organi-zations, but that "the prohibition does not extend to individualmembers of such organizations or to the employer."The court pre-termitted consideration. of theConway's Expressrule in view ofcontrary Board decisions.Unlike this Board, that court has juris-diction with regard to questions under both the Interstate CommerceAct and the Labor Management Relations Act. It seems to me thattwo members of the majority in this case are doing without statutoryauthority what that court with such authority has refused to do.Neither of the Hearing Examiners ' iii the cited cases before theInterstate Commerce Commission purported to pass upon the legalityof the "hot cargo" contracts. In one case 66 the Examiner held thatsuch an issue was "beyond the Commission's proper sphere of activi-ties."He found that the Commission was concerned with the lawfulness of the actions of the carriers "without regard to any contractwhich the carriers may have executed with a third party." In theother case 67 the Examiner found that "it would be unwise to attemptto use the certificate provisions of the Act to compel carriers to crosspicket lines or to defy or ignore the actual or implied threats of theirrecognized union."He held that whatever defects in service resultedfrom the carriers' "hot cargo" contracts such defects were insufficientto warrant the conclusion that their services and interchange prac-tices were inadequate for public convenience and necessity. It wouldseem quite reasonable to me that a labor relations contractunlawfulunder the Labor Management Relations Act,urged by the carrier ina case before the Interstate Commerce Commission as an excuse forhis failure to transport freight, might be considered by that body anuntenable defense.But it does not follow that a contract, lawfulunder the express provisions of this statute, becomes unlawful becauseit may be held,to be inadequate as a defense to a charge that a partic-ular carrier has imposed an "unreasonable"' regulation in the transportof freight.Indeed, the Commission itself has specifically refused toexpress any opinion with regard to the legality of a contract betweena carrier and a union which provided fora closed shop and contained aclause exonerating employees from the duty to cross a bona fide A. F.of L. picket line.The complainant had argued that the contract wasincompatible with the carrier's duty to serve the shipper's plant.Galtie.ton TruckLineRCorporation'v. Ada MotorLine.q,Inc.. supra,footnote 57.Nebraska Short Line Carriers, Common Carrier Application,supra, footnote 57. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728435The Commission rejected this argument, holding that the questionis a matter involving the labor relations between the carriers and theiremployees over which we have nojurisdiction."[Emphasis sup-plied.]MontgomeryWard cC Co.,Inc., v. Consolidated Freightways,42 M.C. C., I. C. C. 225,235.The Commission went on to find that thecarrier in that case had acted reasonably in refusing to serve the ship-per as a result ofa strike atthe shipper's plant forwhich thecarrierwas not responsible.The issue of the contract's validity under the pub-lic policyof the I. C. C., raised bythe main opinion in the instant case,is an issue that.the Commission itself has refused and presumablywill continue to refuse to consider.This is so because the functionof the Commission is to decide whether a carrier has acted"reason-ably,"regardless of the legality or illegality of his contractual com-mitments.I take it the Commission has the power to decide that acarrier has actedunreasonably because he has refused to transportfreight asa result of a lawful strike of his own employees.Is it thenthe duty of the Board,under the main opinion's theory, tohold thatsuch a strike is contrary to the public policy of the Interstate Com-merce Act and therefore unlawful under theLaborManagement Re-lationsAct?If this is so, how will my colleagues answer the mandatefrom Congress under Section 13 of the Act:"Nothing in this Act,except asspecificallyprovided for herein,shall be construed so aseither to interfere with or impede or diminish in any way the right tostrike, or to affect the limitations or qualifications on that right."Will they saythat the strikeis unlawful because the Board has a dutyto accommodate this statute to that of the Interstate Commerce Act?If I understand the "summarized"purpose of the main opinion itis a holdingthat the Board may in this case impose a qualificationupon an employer's right to choose his customers because"the ICA initself restricts and qualifies the common carriers'freedom of choicein the respects noted."As indicated above, no decision of the ICChas ever, in fact, so restricted a common carrier.A blanket rule bythe ICC forbiddingcommon carriers to execute or rely upon "hotcargo"contracts under any circumstances would seem on the basis oftheir existing precedents an unlikely possibility.In any event, theboycotting of shippers by common carriers subject to the ICA,whether or not at the request of any persons,is a subject matter overwhich this Board has absolutely no jurisdiction.As Member Beanpoints out in his concurring opinion, this is not a situation where theBoard and another Federal agency are both required to interpretand apply the same statutory provisions.Even in such a situationthe Board normally defers, as a matter of comity,to the views of theagency primarily entrusted with the administration of the statutein which such a provision occurs.The ICC is charged by Congresswith the dutyof regulating the operations of common carriers among 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe several States.This Board is charged with the duty of enforcinga proscription of secondary boycotts.Comity between governmentalagencies does not require that the ICC find a common carrier inviolation of the ICA because the Union representing its employeeshas engaged in a secondary boycott affecting the operations of thecommon carrier.Comity does not require that the Board find aunion's conduct, otherwise lawful, unlawful under Section 8 (b) (4)(A) because a common carrier has, at the union's request, violatedthe provisions of the ICA.This Board does not have unlimited authority to find unfair laborpractices not proscribed by Congress or to excuse such practices ifproscribed by Congress. So far as is here pertinent, to find a violationof Section 8 (b) (4) (A) it must be proved by the General Counselby a preponderance of evidence that a labor organization or itsagents: (1) has engaged in a strike; or (2) induced employees toengage in a strike or concerted refusal in the course of their employ-ment to transport goods with an object; (3) to force or require theiremployer; (4) to cease doing business with any other person.The quantum of proof, required by the statute and all decisions ofthis Board and the courts, for an 8 (b) (4) (A) violation, would bereduced by the decision of two members of the majority as follows:It isprima facieproof of a violation of Section 8 (b) (4) (A) if (1)a union has a contract with a common carrier whereby the latter hasagreed not to handle unfair goods; and (2) if a shipper of "hotcargo" has been denied an opportunity to utilize the transportationfacilities of the carriers. I point out that what is stated to be "proof"of a violation of Section 8 (b) (4) (A) does not require a scintillaof evidence that a strike has occurred, or that any employee has beeninduced to strike, and requires only a minimum of evidence that anyemployer has been forced or required to cease doing business withanother person.Public policy, whatever it may be under the Interstate CommerceAct or, indeed, under this or any other statute is not a substitute forevidence ofa fact.Thefactrequired by Congress under Section 8(b) (4) (A) is that 'a union has engaged in or induced employees toengage in a strike. -The Board is without power to hold that publicpolicy against "hot 'cargo" contracts creates a violation of Section 8(b) (4) (A) where none would otherwise exist.Whether "hot cargo"contracts are desirable or undesirable, whether or not they should beper seunlawful is a matter for Congress, and Congress alone, to decide.To hold that the mereexistenceof these contracts may be a violationof Section 8 (b) (4) (A) seems to me outright legislation.Assuming,arguendo,that the Interstate Commerce Commission would ultimatelydecide that' these carrier-employers violated'their duty under the In-terstate Commere'e.Act when they executed "hot cargo" contracts; the TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728437question must still be answered in this case whether the employers had,infact,lawfully or unlawfully, authorized their employees to refuseto handle "hot cargo." If such authorization was given and con-tinued, it is immaterial so far as the Union is concerned that the em-ployers acted improperly.The union's only obligation under Section8 (b) (4) (A) is to refrain from striking or inducing employees tostrike.This section of the Act, wisely or unwisely, does not proscribeother means used by the union to achieve its objectives.: I must pointout that the decision of two members of the majority in this casegoes much farther than the majority's decision in theSand Doorcase,supra,where the majority foundactual inducement of employees byan overt act of the Union.Here, without such evidence, the mainopinion holds that a contract, granting employees the right not tohandle hot cargo,provesthat the union, party to such a contract, hasinduced employees to refuse to work against the wishes of their em-ployer.This is as much as to say that when an employer says "no"he means "yes."Under such a theory a union inducesemployees tostrikewhen it induces anemployer not to require them to work.Itgoes without saying that the Board has never been authorized byCongress to hold that a union violates Section 8 (b) (4) (A) merelybecause a shipper has been denied an opportunity to use the trans-portation facilities of a carrier pursuant to an agreement between thelatter and the union. It would also seem axiomatic to me that anemployer's agreement with a union to deny services to another em-ployer cannot be considered a substitute for evidence of a strike orinducement of employees to strike. In my opinion, this Board shouldlook to its own house and let the Interstate Commerce Commission,with the help of Congress and the courts, fortify and effectuate thepurposes of that Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT engage in, or encourage employees of SimpsonTrucking Co., Akers Terminal Co., or any other freight car-rier employer in the Atlanta, Georgia, area employing membersof our Union to engage in, a strike or concerted refusal to thecourse of their employment to process, transport, or otherwisehandle or work on goods, articles, or commodities or to performservices for their respective employers where an object thereofis to force or require any such employer to cease doing businesswith Genuine Parts Company or with any like person or company 438DECISIONSOF NATIONALLABOR RELATIONS' BOARDwho has business relations with aforementioned freight carriersin the Atlanta area.TRUCK DRIVERS AND HELPERSLOCAL UNIONNo. 728,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERThis case tests a "hot cargo" clause and novel procedure which was adopted,according to the Respondent Union,in an attempt to comply with the law as it "triedto do exactly what the law provided."In any such attempt the Union would have toavoid in part at least(the "hot cargo"clause being still relied upon)objectionfound to union approaches to employees of secondary employers.'In the absenceof attack on the contracts involved, the novel issue here is whether the Union couldtakeanylawful steps in giving notice to employers under the contract,and if so,whether the steps taken were lawful.The question,under the cases noted, whetherand under what circumstances a union may communicate with employees concerningobservance of "hot cargo"clauses will not be considered since,on the other issuebefore us,it is foundinfra,that the Union did not in fact communicate with itsmembers except in connection with the notice to the employer-carriers.The complaint herein,as amended,alleges that the Union has violated Section 8(b) (4) (A) of the National Labor Relations Act, as amended,61 Stat.136, byinducing and encouraging employees of various employers other than Genuine Parts 2to engage in a concerted refusal in the course of their employment to use,process,transport,or handle goods,articles,or commodities,or to perform any other servicefor their employers in connection with shipments to or from Genuine Parts, theobject thereof being to force or require such other or secondary employers to ceaseusing,handling,transporting,or otherwise dealing in Genuine Parts Products andto cease doing business with Genuine Parts.The answer denies the allegationsof unfair labor practices,and further alleges that the Union acted pursuant to-itscontractswith various employers and that it neither encouraged nor induced itsmembers to refuse to handle Genuine Parts freight.A hearing was held before me at Atlanta,Georgia,from June 25 through 27,1956, inclusive.Pursuant to leave granted to all parties,briefs were thereafter filedby the General Counsel,Genuine Parts,and the Union.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT(WITH REASONS THEREFOR)1.COMMERCE AND THE LABOR ORGANIZATION INVOLVEDIt was admitted and I find that Genuine Parts, a Georgia corporation with principaloffice in Atlanta, Georgia,and warehouses and jobbing stores in 10 States, is en-gaged in distributing automotive parts at wholesale; that Rayloc is a division ofGenuine Parts and is engaged in manufacturing and rebuilding automotive parts in?Teamsters,Local554(McAllister Transfer,Inc.).110 NLRB 1769, 1782.That one ofthe opinions in that case which outlaws "hot cargo" clauses is the part which, if here fol-lowed, would invalidate the basis for the polling of its members by the Union.But asnotedinfra,the General Counsel does not here attack the contracts involved.See alsoLocal1976.Carpenters(Sand Door and Plywood Co.),113 NLRB 1210,1219;Teamsters,Local294(Conway'sExpress),87 NLRB 972.2 Since Genuine Parts is the Charging Party, its name will be employed herein whetherreference be to the parent corporation.its Rayloc Division,or both,exceptwheredistinctionis necessary and a different name required. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728439Atlanta, Georgia, and Memphis, Tennessee, only the Atlanta plant being involvedherein; that during the year ending March 31, 1956, Rayloc shipped from its Atlantaplant directly to customers outside the State of Georgia, products valued at morethan $500,000; and that Genuine Parts is engaged in commerce within the meaningof the Act.Itwas further admitted and I find that the Union is a labor organization withinthe meaning of the Act.if.THE ALLEGED VIOLATION OF SECTION 8 (b) (4) (A)A. The union meeting of March 27There is no dispute concerning certain facts as alleged in the pleadings and asfurther indicated on the record.The Union is the certified bargaining representativeof Rayloc's production and maintenance employees.On March 12, 1956, the Unioninitiated a strike at Rayloc, and a week later established a picket line at GenuineParts' principal office.In both a Southeastern Area Over-the-Road Motor FreightAgreement and a Southern Conference Local Freight Forwarding, Pickup and De-liveryAgreement, entered into between the Respondent and various carriers in-cluding the secondary employers herein, is a "hot cargo" provision which reserves totheUnion and its members the right to refuse to handle goods from or destinedto places which are on strike (we need not concern ourselves with details which arenot here relevant); it provides that the Union shall give to employer parties to thecontract notice of its intent to strike an employer or of its members' intent not tohandle "hot cargo" or so-called unfair goods; and after such notice is given, insist-ence by an employer party to the contract that its employees handle such unfairgoods after they have elected not to do so shall be sufficient cause for an immediatestrike against such employer.The 'testimony shows, and no question has been raisedin this regard, that the provision in these contracts has been interpreted by the Unionand its members as giving employers the right to discharge (certainly to replace)employees who refuse to handle unfair goods unless the Union has given the noticedescribed.It appears further that of a total membership of some 5,500, approxi-mately 2,500 members of the Union are affected by these agreements and thisprovision thereof.The uricontradicted testimony is further to the effect that shortly after the disputearose 'between the Union and Genuine Parts, many union members called the Unionand inquired concerning Genuine Parts freight and the extent of their obligationto handle it, and that the union representatives advised them that they were notrequired to handle such freight, the choice or decision being their own to make;and that the Union, impelled by the frequency of these inquiries, and in order tocomply with the provision for notice to the carrier concerning its members' intent,held a meeting on March 27 to ascertain such intent, approximately 400 membersattending of the 2,500 affected.Mathis, the Union's secretary-treasurer, who presided at this meeting in the:absence of the president, testified that, after he referred to the certification, negotia-tions for a contract, the strike, and the many inquiries from members, a motionwas made from the floor that the members refuse to handle Genuine Parts goods.This motion does not appear in the minutes of the meeting, Mathis and Vaske,theUnion's recording secretary, explaining that the former had ruled it out oforder and that it had not been seconded. Stressing the distinction between a resolu-tion which undertook to bind the members and one which only declared their intentand desire,Mathis thereupon drafted a resolution (he had previously consultedcounsel)which was moved and unanimously carried, a single vote being by showof hands on the resolution and the motion to carry it.Referring to the strike atGenuine Parts, the resolution provided that.each member has the right to make an individual voluntary decision notto handle goods or equipment consigned to or from this Company.In accordance with this right each of the members has made and now an-nounce (sic) his individual voluntary decision not to hand (sic) such goods.Under the.Articles (of the agreements with the carriers), it is the obli-gation of the Union to give each employer notice of the intent of the mem-bers to refuse to handle these unfair goods and in order to comply with theobligations of these Articles, the officials of the Union are hereby requestedto notify each carrier employer of the intent of these members to refuse tohandle these described goods.Itwas further credibly testified that, after the resolution had been adopted, it wasagain explained to the members present that the action taken was not binding on 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD,themembers; it was only an expression of their individual decisions to support anotice by the Union to the carrier in accordance with the agreements.The Unionsentsuch notice on or about March 28.The various employees who attended and testified concerning the meeting ofMarch 27 can scarcely be relied upon for an accurate account of what there oc-curred.Woodbury's partisanship, it is clear, moved him to testify concerning mat-terswhich he did not recall.On the other hand, to cite one whom I credit,Wallenhaupt, although intelligent and alert, had apparently been little interestedin procedure, parliamentary or not; he did testify credibly only concerning the gen-eral tenor of the meeting and his impression and attitude both before and afterit.There is no basis in all of this testimony for discrediting Mathis or for findingthat the Union was guilty of unlawful inducement or encouragement at the meet-ing.In fact it was agreed at the hearing that there is no material controversy con-cerning what occurred at the meeting.While the fact of unlawful inducement and encouragement is "but the ultimateinference to be drawn" from the evidence submitted,3 the evidence herein presenteddoes not warrant such an inference.Certainly it is at least as reasonable to findon this record that the meeting was called for the reasons stated by Mathis, andthat the subsequent references to refusal to handle Genuine Parts goods relatedto the various employees' decisions and the Union's right under the contracts tocall a strike in the event of an employer's insistence in the face of such refusals.Nor may we be swayed by a general skepticism. The question here is not whethersubterfugemay have been resorted to, but whether subterfuge has been provedor even reasonably indicated to the extent that a finding of violation would follow.Here agreements were entered into which both permitted personal refusals byemployees of secondary employers to handle goods of a struck primary employer,and required the Union to give notice in advance of such refusals.While notat all analogous, the situation reminds one of an employer's right in good faithto poll employees on their designation of a collective-bargaining representativewhere such designation is claimed. In the instant case the Union was by contractrequiredto take action to preserve the employees' recognized right to refuse tohandle Genuine Parts goods.True, the statements by Mathis and by others con-cerning the individual's right of choice may have been uttered with a figurative"nod or a wink or a code." 4 But when we reflect on what may have been, as muchcan be said of any statement made by anyone.We cannot find that, as a matterof law or in fact, the statements were not sincerely made and so understood.Nor, again, is there evidence, as distinguished from inference, which is consideredinfra,that they were accompanied by a "wink."Had the Union attempted separate contracts with each of the approximately 2,500members employed by the various freight companies, a similar claim of subterfugemight be made and eloquently argued. Surely it could be urged that the veryapproach, if so systematic and thorough, constitutedinducementand encourage-ment; nor would the "wink" theory be less available. It does not appear that anyother procedure (the General Counsel has cited none although I early directedattention to the relevance of availability of a different and admittedly lawful pro-cedure), however burdensome, might have been adopted which could prevent oreffectively bar a claim of subterfuge.Bearing inmind the host of cases in whicha finding of violation has been based on a "realistic appraisal" or a "reasonableinference," 5 I cannot find that the procedure followed by the Union in this casewas a subterfuge or that the Union in fact induced or encouraged employees inviolation of the Act.Counsel for Genuine Parts does apparently propose a different procedure.Whilewe would not generally weigh administration of a union's internalaffairs, it mightbe urged that a vote by a show of hands is under certain circumstances coercive.But counsel here goes even beyond an open ballot as he directs attention to "the fact3N. L. R. B. v. Truck Drivers & Helpers Local Union No. 728 (Ford Motor Co.),228F. 2d 791, 796 (C. A. 5).4U. S. v. International Union, United Mine Workers of America, 77 F.Supp. 563, 566.Cf. the cases cited in the next footnote.See alsoTeamsters, Local 554 (McAllister Trans-fer, Inc.),110 NLRB 1769, 1776: if otherwise unlawful, acts are not protected becausethey occur at a union meeting; but see footnote9, infra.6Local 562, United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry, etc. (Charles E. Myles),107 NLRB 542, 547;Thomas RiggingCompany,102 NLRB 65,67; Local667,International Brotherhood of Teamsters, etc.(SouthwesternMotorTransport, Inc.),115 NLRB 981. TRUCK DRIVERS AND HELPERSLOCAL UNION NO. 728441that ... an individual vote of each employee (was not) recorded at the meeting."Maintenance of such a record would scarcely bar a claim of union subterfuge, in-ducement, even coercion.Were it held that the Union's approach to its members via a meeting (or in anyother fashion)perse constitutes inducement or encouragement regardless of whatwas there said and done and regardless of intent as testified to, it would follow thatno lawful steps could be taken by the Union under the contracts to meet the pro-visions concerning notice.Although the contracts are not questioned, the issueconcerning action taken thereunder is before us; and if they call for unlawful ac-tion,we can properly so find, declaring the action to be unlawful even if, since theGeneral' Counsel does not so request, no findings be made that the contracts areunlawful.The difference in result would thus be more technical than real; whilethe remedy would not be directed toward the contracts, it would effectively baraction under them.But the action which the contracts require is only notice by the Union of its mem-bers' intent,The statute does not declare illegal a refusal by secondary employeesto handle goods with any of the objects or purposes therein stated, but only induce-ment or encouragement thereto by a labor organization.Hence, to the extent thatemployees have and exercise a desire or intent not to handle struck material thereisno violation.If to this be added notification of such desire or intent to thevarious secondary employers by the employees' representative, we have no unlaw-ful actper se.Itmight be argued that notice by a union under such circumstances is violativebecause it results in action which is indistinguishable from that which results fromviolative inducement and encouragement.But this argument must fall since, first,the polling of employees and the notices given are not prohibited by the Act in theabsence of otherwise violative conduct; second, such acts are not inherently wrongby any recognized standards; and finally, the cases which recognize and find subter-fuge and infer violation do not hold that every approach by a union to its membersisa violationper se.Recognizing that "theobjectiveof the union's secondaryactivities ... and not thequality of the meansemployed to accomplish that ob-jective.was the dominant factor motivating Congress in enacting (this) pro-vision," 6 we must find the objective unlawful before declaring violation.But toprove unlawful objective it is not enough to argue that the overt acts noted wouldbe the same if the objective were unlawful; for this would be proof of the acts onlyplus an inference of unlawful objective, which inference is not demanded by thefacts and, being in this argument admittedly indistinguishable, is no more consistentwith them than is a lawful objective.Nor, while easily derided, is it fanciful to acknowledge that the collective recog-nition of the individual attitudes at the union meeting of March 27, did not changethe nature of the various attitudes from individual to collective.As noted, thecontractsmade such recognition by the Union necessary by their requirement thatitnotify the various employers of the intent of its members to refuse to handlestruck goods.Further, the uncontradicted testimony is that after the vote was takenthemembers were again told that each still had the right to decide for himselfwhether or not he would handle Genuine Parts goods. Conceding the Union's rightto notify the employers, the General Counsel, as does counsel for Genuine Parts,questions its right to take a vote or other "formal action."But it does not appearhow the Union could reasonably have ascertained the intent of its members if ithad not taken some formal action, more specifically a vote. Surely it would havebeen leaning on a weak reed had it relied on and cited only the inquiries, althoughnumerous, from its members. It must be remembered that under the contractsthe Union was not called upon to certify only that any given number of its employeeshad inquired, over the telephone or in person; the requirement was that it notify thecarriers of its members' intent, and the procedure suggested by counsel for GenuineParts that "this information (concerning calls by individual members) could haveeasily been passed along, pursuant to the contract, to the carriers" would hardlyhave sufficed as proof of general intent.Nor under the contracts, must the Unionrisk discharge of its members and then follow the grievance procedure to obtaintheir reinstatement.In the recentFirchau Loggingcase,7 although the primary employer was placedon the "unfair list" and the membership voted at a meeting not to handle thatemployer's goods, the Board found no violation on the employees' declaration thatInternational Brotherhood of Electrical Workers, Local 501, et at. v. N. L. R. B.,341U: S. 694, 704.'InternationalWoodworkers of America,Local 7-140(Firchau),115 NLRB 711. 442DECISIONS OF NATIONAL LABOR- RELATIONS BOARD,they refused to handle such goods because it was against their own inclination andbecause of union instructions, the latter being hearsay.Certainly, the finding in eachcase will depend on the nature of the discussion and the circumstances surroundingit.8Analysis of the statute and consideration of other decisions indicate that underthe circumstances which here existed, with the requirement that the Union notifythe carriers of its members' intent, the calling of a meeting, presentation of theissues, and adoption of a resolution indicating such intent, as here occurred, are notviolative.(Consideration is further giveninfrato the question whether subsequentevents indicated that these acts were nevertheless violative.)The conduct and events at the meeting herein are in further marked contrast tothose in theSwift and Companycase 9 which the Board there found it unnecessaryto consider.Yet we may note the Circuit Court's expression of its "considerabledoubt whether the Board would consider these appeals (at the Union's meetings andthrough its literature) to be violations of section 8 (b) (4) (A)."B.Other alleged inducement and encouragementEvidence was also receivedconcerningalleged acts or incidents at the terminalsof secondary employers.Taut, terminal manager for Benton Rapid Express,testi-fied that prior to March 28, thesituationwas confused as his men would handleGenuine Parts freight one hour and refuse to handle it thenext.Since the be-ginning ofthe picketing at Genuine Parts on March 19, his pickup man had" refused.to cross the picket line there.On March 28, Tant found 'on,his desk the Union'snoticethathismenhad elected not to handle Genuine Parts freight; thereafter theyrefused to handle it.Tant testified further that Assistant Business Agent Johnson andaMr. Bell on March 28 "confirmed that the men had individually elected not tohandle the freight and that we probably would run into difficulty if we tried to forcethem to handle it or load it...In view of the contract provision that insistencewould be cause for a strike, this "friendly tip" was not violative of the Act; nor wasthere any violation in a telephone conversation between Mathis and Tant.When thelatter asked his men, one at a time, whether they would handle Genuine Partsfreight, each replied, "I personally refuse to handle it."Once, on or after March 28, Wallace, the steward on-the job, told Tant, "We arenot goingto handle it.The men have indicated individually that theyare not goingto handle it."Tant testified that after the letter of March 28, he asked but neverinsisted that the men handle this freight.On one occasion, according to Tant.Wallace said that he had been told to tell Tant that the men werenot. going tohandle the freight.Tant did not know who so instructed Wallace. Itappears,although not clearly, thatitwas inthe same conversation that Wallace allegedly toldTant, on March 28 or 29, that he had received orders not to handle Genuine Partsfreights; he did not tell Tant who gave the orders. From Tant's later testimony, itappears that Wallace referred to the Union's letter of March 28, and it is not clearwhether he regarded that letter as his "orders."Wallace denied that Tant asked whether the men would handle Genuine Partsfreight, and that he replied that they had orders not to.He testified that whenTant asked what would happen if he (Taut) asked the men to handle it, he repliedthat Tant would have to wait until he gave such orders to see what would happen,meaning that he would then see whether the men would handle the freight or refuse.A fewmen askedhim what to do about Genuine Parts freight, and, showing thema copy of the local or city contract, he told them that thedecisionwas their ownto make; he had no right to tell them whether or not to handle it.He had notseentheUnion's letter of March 28, and when Tant asked whether he wanted tosee it, he replied that he didn't want to know anything about it. Such testimonysuggeststhatWallace had little or no information or authority, and that he soughtnone.Aside from the question of credibility here, we are asked to find that the ordersmentioned were given to Wallace by the Union; then that Wallace, as a steward,was anagent to the extent that his alleged statement to Tant, otherwiseinadmissiblehearsay, would be binding on the Union; and finally, while for the purpose of show-ing authority Wallace wasan agent ofthe Union, that the orders allegedly givenhim as such agent were received by him as a rank-and-file employee, thus providing,the element of inducement and encouragement.8 SeeGeneral Drivers, etc.,Local No.886(American Iron and Machine Works Company),115 NLRB 800. .9AmalgamatedMeat Cutters,etc.,Local 88 (Swift and Company),113 NLRB 275, 279,affd. C.A., D. C. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728443The final element, that of duality, poses no problem here.10 But the issue of thestewards' authority must be determined for the effect of statements attributed tothem and, in fact, to pass upon the admissibility of testimony that such statementswere made. In the face of objection by counsel for the Union that such testimonywas and had been declared hearsay by the District Court on the application for atemporary injunction, I withheld ruling and permitted the testimony to be given forthe stated reason that admissibility of the statements depends on the authority orstatus of the person quoted.The president of the Union is also the business agent.There are seven assistantbusiness agents, each assigned to specific employees and their employers.TheUnion's bylaws provide that stewards, who serve at each place where 10 or moremen are employed, are to examine dues books, report on standing of members andemployment of nonmembers, and function as therein set forth with respect to dis-agreements and grievances. It was testified that the only deviation from the printedrules is the selection of stewards by vote of the employees in the respective plantsbefore they are appointed by the business agent or assistant business agent. Itselfminor, this deviation relates to the selection of stewards, not to their duties orauthority.Itwas further testified, and without contradiction, that the stewards'duties include posting notice of union meetings on bulletin boards at the respectiveplants, and transmission of messages, in writing only, from the business agent orassistant business agent; also transmission of oral messages from members to anagent, these latter of course not being union instructions.The situation here is inmarked contrast to that where a steward's duties and authority are such as to imposeliability on his union.llIt is clear that, under certain circumstances, stewards with authority to check duesand report to their union may assume or be held out as having greater authority.12But the testimony before us is that the stewards' authority was strictly circumscribed;there is no sufficient basis for holding the Union responsible for their allegedstatements.TheSouthwesternMotor Transport, Inc.,13case, cited by the General Counsel,indicates that the testimony concerning what stewards Wallace and Woodbury, thelatterinfra,allegedly said is hearsay and inadmissible on the issue before us.TheBoard declared in that case:The record establishes that the Respondent's stewards have the customaryduties and authorities of union stewards, including, as Shafer testified, the trans-mission of messages and instructions from the Respondent to the Respondent'smembers.Under these circumstances, and in the absence of any other explana-tion in the record, the only reasonable inference is, and we find, that theinstructions referred to byWalker were instructions which he had receivedfrom an official of the Respondent for transmission to the Yellow Transit em-ployees.We further find that as Walker's statement was made concerning amatter within the scope of his authority as an agent of the Respondent, Secrest'stestimony concerning that statement is admissable, not only as evidence that thestatement was made, but also as evidence bearing on the truth of the subjectmatter of the statement.But here, as noted, the record indicates that stewards have no authority to transmitoral instructions; and there is no evidence of written instructions not to handlegoods.Nor is there evidence that the stewards received any orders in this con-nection for transmission to employees.Hence,Wallace's statement, if made, wasnot "concerning a matter within the scope of his authorityas anagent of the"Union.14The testimony concerning that statement is therefore inadmissible on theissuewhether the Union had in fact issued orders not to handle Genuine Partsfreight.'Tant's testimony fails to show unlawful inducement or encouragement.Simpson, president of Simpson Trucking Company, Inc., testified that his drivershad consistently refused to cross the Genuine Parts picket line for pickup or deliv-eries.On April 6, a Genuine Parts truck backed up to the Simpson dock with partsto.be unloaded.Simpson saw Roan, the dock foreman, and Woodbury, the union10 Cf.United Brotherhood of Carpenters, etc.,Local .# 517(GilWyner Construction Com-pany),112 NLRB 714, 716.11 Ibid.12 Cf.HarrisonSteelSheetCo., 94 NLRB 81, 82;Mansbach Metal Company,104 NLRB797, 798.13 Footnote5, supra.11Cf. alsoInternational Brotherhood of Teamsters, Local 182 (The Lane ConstructionCorporation),111 NLRB 952, 953. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDsteward,engaged in conversation.The latter, withthe bill of lading in his hand, said"he was sorry he wouldn'tbe able to handle this freight because it was for GeneralParts."(Simpsonobviouslymeant Genuine Parts when he several times mentionedGeneral Parts.)When Simpson urged that some effort be made to handle it toavoid a possible suit, Woodbury allegedly replied,"Well I will have to call the unionhall and see what they say."Woodbury then made a telephone call and returned to'say that he was sorry, he couldn't handle it.Asked to whom he had spoken, henamed an assistant business agent, Pulliam,as having asked him not to handle thetraffic.Simpson(or Ryan,his vice president and general manager,who was with himduring most of these conversations and generally supported his testimony)also askedWoodbury to ask the men whether they would handle the goods, but Woodburyreplied that he couldn't.Simpson then asked 3 or 4 of the dockmen,8 or 10 beingpresent,whether they intended to handle this traffic,and they also replied that theycouldn'thandle it.He later asked Fulcher,_a checker,Search,another employee,and Wallenhaupt,a driver,each of whom said that he wasn'table to or couldn'thandle the freight,"or words to that effect."No more than did Simpson are wehere to rely on the employees'use of a form of the verb"can" as indicating re-straint,whether by the Union or by anyone else. It does not appear that the gram-matical niceties were considered by any of the persons involved.Simpson was testi-fying to various refusals: except for Woodbury's telephone conversation with Pul-liam, he did not suggest,that any employee indicated that he was under restraint orinducement.The finding and conclusion in that respect are to be based on the entirerecord on this point.Itmay be noted that Search's complete reply was that "Hewas sorry,he wouldn't be able to handle it, he was just one man with the groupthere."Wallenhaupt,who was clear in his explanation of the decision as his ownand the reason'therefor, appears to have been voicing the attitude of all but moreclearly than the others.Parenthetically,his_testimony was more specific and reliablethan Simpson'sor Ryan's,as these latter at times-did not distinguish among thevarious employees.There is no evidence of violation in these refusals.When Simpson asked the men on the dock whether they would object to his han-dling the goods, they replied that, if he did, the boys would probably walk-off thejob.Whether a statement of probability following the provisions of the contract, oreven a threat, this does not support the allegation of violation..Simpson later added that, when he asked Fulcher, the latter, in Woodbury's' pres-ence, "said if the steward told him not to handle it,he couldn't handle it."Fulcher,although confused in his understanding of what is legal, was clear and positive thatthe decision not to handle the Genuine Parts freight was his own and was not forcedupon him.He agreed with Simpson's earlier testimony concerning his refusal, butdenied that he had told Simpson that he would not handle the goods as long. as thesteward told him not to.Aside from the issue of credibility here and even if theconditional statement which Simpson attributed.to Fulcher be construed as indicat-ing that Woodbury had in fact told Fulcher not to handle the Genuine Parts goods,and Woodbury's failure to deny as confirmatory, we still face the question .of itsadmissibility against the Union.Woodbury testified that, when he saw the Genuine Parts bill of lading, he told thedock foreman that he would not handle the freight because it was "unfair goods";that Simpson and Ryan came up, and that the former asked Woodbury to tell theother men to handle it, Woodbury replying that he wouldn't and that it was up toRoan to tell them.Woodbury also testified to refusal by some of the others whenRoan asked them. Only with respect to the telephone call and his statement after itdidWoodbury's testimony differ substantially from Simpson's and Ryan's.ThatWoodbury was not a reliable witness, I have already indicated. I do not credit hisdenial that he told Simpson that he would call the Union about this Genuine Partsfreight, or his testimony that he called then only concerning a question about, vaca-tion.Whatever his purpose in making the call, his assistant business agent, Johnson,was not in and Woodbury spoke with Pulliam, who could not arrange the vacationmatter.Woodbury testified that he "mentioned a little bit to him about" what had justoccurred concerning the Genuine Parts freight,telling Pulliam that all of the menhad refused to handle it; and that Pulliam, reluctant to get involved because thiswarehouse was not under his supervision,said that they could do that, i. e., refuse,if they wanted to: it was for them to make their choice or decision.Woodburyfurther denied that Pulliam told him not to handle the Genuine Parts freight ontotell the men not to handle it; in this he was corroborated by Pulliam.Before we consider what Woodbury reported to Simpson after the telephonecall, and the effect of such report, I find first that there is no basis on the evidence be-fore us for a holding that Pulliam in fact induced or encouraged Woodbury or the TTRVCKDRIVERS AND HELPERSLOCALUNION NO.7.28445ether men 'by telling them not to handle Genuine Parts goods.On the issue of credi-bility, I accept Simpson's and Ryan's testimony,supported by Bailey of Genuine Parts,thatWoodbury,although he and the others had earlier refused to handle those items,reported that Pulliam had told him to refuse.Whether in so doing Woodburysought to mollify Simpson by transferring the onus to another,we need not specu-late.But, for the reasons stated with respect to the statement allegedly made byWallace, such a statement was outside the scope of Woodbury's actual or apparentauthority;even if made by Woodbury,itwould not impose liability on the Union,and the testimony concerning what Woodbury said to Simpson is inadmissible toshow that Pulliam asked that the men not handle Genuine Parts goods.No moreadmissible as against the Union or binding on it is the alleged statement by Fulcher,supra.Hanson,terminal manager for Akers Motor Lines,Inc.,. testified that his men=refused to cross the Genuine Parts picket line, but that through March 29 its freight-was brought by a local drayage firm to the Akers terminal, where the men raised-no question concerning handling it.On March 28, he received a copy of the Union'sletter advising of the action taken at the meeting the day before and the men's intentas there indicated.Late in the afternoon of the 29th,after the freight for that dayhad been handled,Hanson asked Fischer, the white steward,what the men woulddo if Genuine Parts brought freight in, and Fischer replied,"Well, as bad as we hateto refuse to handle it, we will have to refuse to handle it any more."On the after-noon of the 30th,Hanson asked Butler, the colored steward,what his men weregoing to do, and Butler replied,"We would have to refuse to handle the freight."(Concerning any suggestion,none having been made to this point,of restraint be-cause the words "have to" were used,what has been saidsuprawith respect to the'statements by employees of Simpson that they "couldn't" handle the freight is hereapplicable.)Clearly, the statements by Fischer and Butler did not themselves constitute un-lawful,inducement or encouragement.Whether.they evidenced such unlawful in-ducement or encouragement by the Union because theretofore the men had handledGenuine Parts goods,we can only speculate.True, union representatives may haveinduced or encouraged the later refusal.(The statements that the men did there-after,refuse to' handle Genuine Parts freight were stricken without objection and onconsent:Later, Bailey, Genuine Parts' shipping manager, testified that Hanson'sassistant-refused a shipment on April 2.)But it is also true.that'the men may havedecided of their own volition to take such a stand; and this is: more likely in thelight'of the evidence before us.If, in the latter event,-they were incidentally influ-enced by the action of the other employees or by knowledge that they could lawfullyrefuse,the statements that they would now refuse would not make unlawful theUnion's action of March 27.Thislatter, if lawful in motivation and act, as foundsupra,would not become unlawful even if it influenced some employees who .hadbeen.willing.to handle these goods, to refuse..But further,there is no evidence thatAker :or other employees were so influenced.Theymay have been among thoseunion members who first wanted the Union to give notice,tinder the contracts beforethey refused' to handle thisfreight.'Withfull appreciation of the difficulty which theGeneral Counsel faces in proving'a case under such circumstances,the decision muststillbe based on the testimony.Thereis room id a reasonable evaluation of thetestimony for credibility findings and fair inferences;but not for insufficiently sup-ported suspicions, whatever the problems in ferreting out supporting facts.On March 30 Mathis called Hanson and told him that he was not supposed tohandle Genuine Parts freight,and threatened to strikeAkers if ithandled any more.But .Hanson later agreed that Mathis referred to the contract provisions concerningcarriers'insistence after notice by the Union, Hanson pointing out that there was adifference between merely asking and insisting.Butler, called-by the General Counsel, was patently a reluctant witness. But inaddition to the question of his authority as a steward and the Union's liability for hisacts or "statements,no finding, pro or con,could properly be based on his testimony,as review of such testimony will readily disclose.Reference has already been made to certain testimony by Bailey.He testifiedfurther that on April 6 Simpson asked a colored employee and*a white employee,neither further identified,whether they would handle the Genuine Parts freight;the one answered that he couldn'tbecause Woodbury,who was within hearingrange, wouldn't let him,the other that he couldn'tbecause he had been told not to."Mr. Simpson asked him who told him.He said he was just told." If we wouldguess'that these two employees were Fulcher and Search,and aside from thefact that.Bailey's testimony differs in this connection from that of Simpson andRyan, such testimony is no more persuasive to impose liability on the Union 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan that already considered.Nor would refusal to cooperate, indicated by adriver, probablyWallenhaupt, who according to an unidentified employee "usedto be a Drivers' steward," constitute a violation by the Union.No evidence in support of the allegations was offered concerning Pilot FreightCarriers, Inc.,Great Southern Trucking Company (one of whose employeestestified), or other employers referred to in the complaint.On the issue of induce-ment by the Union generally, Mathis testified that he knew of a number of caseswhere members did handle Genuine Parts freight after the resolution was passed,but that the Union took no action against them.He testified also that some employers(he did not recall who) reported that some members wanted to handle such freightand inquired whether the Union would take action against them; and that hereplied in the negative.Several employees, called by the Union (with many others available), testifiedthat the Union and its stewards did not tell the men that they were not to handleGenuine Parts freight, but on the contrary did tell them, when they asked, thatthey had the right to handle it or not as they chose. (Earlier, the stewards hadtold them that they didn't know whether or not they should handle it; and themen did.)What weight such testimony would carry in the face of inducement orencouragement of other employees need not now be determined. In the absenceof proof of such inducement or encouragement,it isunnecessary to evaluate italthough it was received for its bearing on the issue of unlawful intent or objective.Various provisions of the Union's bylaws and its International's constitution havebeen cited as relevant. It is not claimed that these are in violation of the Act.Nor do I find that they provide proof or basis for reasonable inference of violationin the acts which are alleged to be violative.Were the General Counsel to urgethat handling of unfair goods would violate the provisions against disrupting orinjuring the Union or would constitute disobedience or disloyalty, and would leadto imposition of penalties on the members involved, more than such argument wouldbe necessary to convict the Union of inducement or encouragement in the face ofthe testimony received.Nor on the record before us, can I adopt the argument "that therewere somesort of instructions, perhaps explicit or perhaps implicit, in the otheractions oftheUnion, and that these instructions were understood by the stewards and bythe individual members who attended the meeting, also that they were not relievedof this understanding by any statement that.they should make individual andvoluntary decisions on whether or not they should handle the freight."Upon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Genuine Parts Companyisengagedin commerce within the meaning of theAct.2.Truck Drivers and Helpers Local Union No. 728, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, isa labor organization within themeaningof Section 2 (5) of the Act.3.The Union has not engaged in unfair labor practices within themeaning ofSection 8 (b) (4) (A) of the Act.[Recommendations omitted from publication.]The Stearns and Foster CompanyandTextile Workers Union ofAmerica,AFL-CIO,PetitionerThe Stearns and Foster Company, PetitionerandEmployees'Association of The Stearns and Foster Company and TextileWorkers Union of America,AFL-CIO.Cases Nos. 9-RC-3056and 9-RM-148. November 8,1957DECISION AND DIRECTIONPursuant to the provisions of a .stipulation for certification uponconsent election, duly executed by the parties hereto on March 15,119 NLRB No. 51.